 

 
 
 
 
 
 
 
 
 
 
AMENDED AND RESTATED
SUPPLY AND OFFTAKE AGREEMENT
dated as of March 1, 2011
between
J. ARON & COMPANY
and
ALON USA, LP
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
 
 
 
Page
ARTICLE 1
DEFINITIONS AND CONSTRUCTION
1
ARTICLE 2
CONDITIONS TO COMMENCEMENT
16
ARTICLE 3
TERM OF AGREEMENT
20
ARTICLE 4
COMMENCEMENT DATE TRANSFER
20
ARTICLE 5
PURCHASE AND SALE OF CRUDE OIL
21
ARTICLE 6
PURCHASE PRICE FOR CRUDE OIL
28
ARTICLE 7
TARGET INVENTORY LEVELS AND WORKING CAPITAL ADJUSTMENT
29
ARTICLE 8
PURCHASE AND DELIVERY OF PRODUCTS
34
ARTICLE 9
ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS; TANK MAINTENANCE
36
ARTICLE 10
PAYMENT PROVISIONS
39
ARTICLE 11
INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT
44
ARTICLE 12
FINANCIAL INFORMATION; CREDIT SUPPORT; AND ADEQUATE ASSURANCES
44
ARTICLE 13
REFINERY TURNAROUND, MAINTENANCE AND CLOSURE
46
ARTICLE 14
TAXES
47
ARTICLE 15
INSURANCE
48
ARTICLE 16
FORCE MAJEURE
49
ARTICLE 17
REPRESENTATIONS, WARRANTIES AND COVENANTS
50
ARTICLE 18
DEFAULT AND TERMINATION
54
ARTICLE 19
SETTLEMENT AT TERMINATION
58
ARTICLE 20
INDEMNIFICATION
62
ARTICLE 21
LIMITATION ON DAMAGES
63
ARTICLE 22
AUDIT AND INSPECTION
64
ARTICLE 23
CONFIDENTIALITY
64
ARTICLE 24
GOVERNING LAW
65
ARTICLE 25
ASSIGNMENT
65
ARTICLE 26
NOTICES    
66
ARTICLE 27
NO WAIVER, CUMULATIVE REMEDIES
66


-i-

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS (continued)
 
 
 
Page
ARTICLE 28
NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES
66
ARTICLE 29
MISCELLANEOUS
67

 
 
 

-ii-

--------------------------------------------------------------------------------

 

Schedules
 
Schedule
Description
Schedule A
Products and Product Specifications
Schedule B
Pricing Benchmarks
Schedule C
Monthly True-up Amounts
Schedule D
Operational Volume Range
Schedule E
Tank List
Schedule F
Insurance
Schedule G
Daily Settlement Schedule
Schedule H
Form of Inventory Reports
Schedule I
Initial Inventory Targets
Schedule J
Scheduling and Communications Protocol
Schedule K
Monthly Excluded Transaction Fee Determination
Schedule L
Monthly Working Capital Adjustment
Schedule M
Notices
Schedule N
FIFO Balance Final Settlements
Schedule O
Form of Run-out Report
Schedule P
Pricing Group
Schedule Q
Form of Trade Sheet
Schedule S
Form of Refinery Production Volume Report
Schedule T
Excluded Transaction Trade Sheet
Schedule U
Alon Credit Agreement Amendment
Schedule V
Available Storage and Transportation Arrangements
 
 
 
 
 
 

 
 

-iii-

--------------------------------------------------------------------------------

 

 
 
 
 
 
Schedule W
Aron Crude Receipts Pipelines
Schedule X
Pipeline Systems (Included Pipelines)
Schedule Z
Orla to El Paso/ El Paso Inventory Description

 

-iv-

--------------------------------------------------------------------------------

 

SUPPLY AND OFFTAKE AGREEMENT
This Amended and Restated Supply and Offtake Agreement (this “Agreement”) is
made as of March 1, 2011 (the “Effective Date”), between J. Aron & Company
(“Aron”), a general partnership organized under the laws of New York and located
at 200 West Street, New York, New York 10282-2198, and Alon USA, LP (the
“Company”), a limited partnership organized under the laws of Texas located at
7616 LBJ Freeway, Suite 300, Dallas, Texas 75251 (each referred to individually
as a “Party” or collectively as the “Parties”).
WHEREAS, the Company is the exclusive lessee and operator of a crude oil
refinery located in Big Spring, Texas, together with other real and personal
property related thereto (the “Refinery”) as described in the Master Lease
Agreement (as defined below);
WHEREAS, Aron and Alon Refining Krotz Springs, Inc. (“ARKS”) have entered into
that Inventory Sales Agreement dated as of the Commencement Date which provides,
subject to the conditions therein, for ARKS to sell to Aron and Aron to buy from
ARKS all crude oil and petroleum products held by ARKS at the Included Locations
(as defined below) on the Closing Date (as defined below);
WHEREAS, the Company and Aron are Parties to that certain Supply and Offtake
Agreement (the “Original Agreement”) dated as of February 18, 2011, pursuant to
which Aron has agreed to deliver crude oil and other petroleum feedstocks to the
Company for use at the Refinery and purchase all refined products produced by
the Refinery (other than certain excluded products); and
WHEREAS, the Parties now wish to amend and restate the Original Agreement in its
entirety as more specifically set forth herein;
NOW, THEREFORE, in consideration of the premises and respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do agree that the Original Agreement is hereby amended in its entirety
as of the date hereof and as follows:
 
ARTICLE 1
 
DEFINITIONS AND CONSTRUCTION
 
1.1    Definitions.
 
For purposes of this Agreement, including the foregoing recitals, the following
terms shall have the meanings indicated below:
“Actual Month End Crude Volume” has the meaning specified in Section 9.2(a).
“Actual Month End Product Volume” has the meaning specified in Section 9.2(a).
“Actual Monthly Crude Run” has the meaning specified in Section 6.4(c).
 
 

--------------------------------------------------------------------------------

 

 
 
“Actual Net Crude Consumption” means, for any Delivery Month, the actual number
of Crude Oil Barrels run by the Refinery for such Delivery Month minus the
number of Other Barrels actually delivered into the Crude Storage Tanks during
such Delivery Month.
“Adequate Assurance” has the meaning specified in Section 12.5.
“Adjustment Fee” means the amount set forth as the “Adjustment Fee” in the Fee
Letter.
“Affected Obligations” has the meaning specified in Section 16.3.
“Affected Party” has the meaning specified in Section 16.1.
“Affiliate” means, in relation to any Person, any entity controlled, directly or
indirectly, by such Person, any entity that controls, directly or indirectly,
such Person, or any entity directly or indirectly under common control with such
Person. For this purpose, “control” of any entity or Person means ownership of a
majority of the issued shares or voting power or control in fact of the entity
or Person.
“Ancillary Contract” has the meaning specified in Section 19.1(c).
“Ancillary Costs” means all freight, pipeline, transportation, storage, tariffs
and other costs and expenses incurred as a result of the purchase, movement and
storage of Crude Oil or Products undertaken in connection with or required for
purposes of this Agreement (whether or not arising under Procurement Contracts),
including, ocean-going freight and other costs associated with waterborne
movements, inspection costs and fees, wharfage, port and dock fees, vessel
demurrage, lightering costs, ship's agent fees, import charges, waterborne
insurance premiums, fees and expenses, broker's and agent's fees, load port
charges and fees, pipeline transportation costs, pipeline transfer and pumpover
fees, pipeline throughput and scheduling charges (including any fees and charges
resulting from changes in nominations undertaken to satisfy delivery
requirements under this Agrejement), pipeline and other common carrier tariffs,
blending, tankage, linefill and throughput charges, pipeline demurrage,
superfund and other comparable fees, processing fees (including fees for water
or sediment removal or feedstock decontamination), merchandise processing costs
and fees, importation costs, any charges imposed by any Governmental Authority
(including Transfer Taxes (but not taxes on the net income of Aron) and customs
and other duties), user fees, fees and costs for any credit support provided to
any pipelines with respect to any transactions contemplated by this Agreement
and any pipeline compensation or reimbursement payments that are not timely paid
by the pipeline to Aron. Notwithstanding the foregoing, (i) Aron's hedging costs
in connection with this Agreement or the transactions contemplated hereby shall
not be considered Ancillary Costs (but such exclusion shall not change or be
deemed to change the manner in which Related Hedges are addressed under
Articles 18 and 19 below) and (ii) any Product shipping costs of Aron, to the
extent incurred after Aron has removed such Product from the Product Storage
Facilities for its own account, shall not be considered Ancillary Costs.
“Annual Fee” means the amount set forth as the “Annual Fee” in the Fee Letter.
“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, decree and any judicial or

2
NY2-683668
 

--------------------------------------------------------------------------------

 

 
administrative interpretations thereof, (ii) any agreement, concession or
arrangement with any Governmental Authority and (iii) any license, permit or
compliance requirement, including Environmental Law, in each case as may be
applicable to either Party or the subject matter of this Agreement.
“ARKS Supply and Offtake Agreement” means the Amended and Restated Supply and
Offtake Agreement between Aron and ARKS dated as of May 26, 2010, as amended by
Amendment No. 1 to the Supply and Offtake Agreement dated January 20, 2011,
Amendment No. 2 to the Supply and Offtake Agreement dated February 18, 2011 and
as may from time to time be further amended, modified, supplemented and/or
restated.
“Available Storage and Transportation Facilities” means all of the storage and
transportation facilities listed on Schedule V with respect to which the Company
has certain transportation and/or storage rights.
“Bank Holiday” means any day (other than a Saturday or Sunday) on which banks
are authorized or required to close in the State of New York.
“Bankrupt” means a Person that (i) is dissolved, other than pursuant to a
consolidation, amalgamation or merger, (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (iv) institutes a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors'
rights, or a petition is presented for its winding-up or liquidation, (v) has a
resolution passed for its winding-up, official management or liquidation, other
than pursuant to a consolidation, amalgamation or merger, (vi) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for all or
substantially all of its assets, (vii) has a secured party take possession of
all or substantially all of its assets, or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all of its assets, (viii) files an answer or other
pleading admitting or failing to contest the allegations of a petition filed
against it in any proceeding of the foregoing nature, (ix) causes or is subject
to any event with respect to it which, under Applicable Law, has an analogous
effect to any of the foregoing events, (x) has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy under any bankruptcy
or insolvency law or other similar law affecting creditors' rights and such
proceeding is not dismissed within fifteen (15) days or (xi) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing events.
“Bankruptcy Code” means chapter 11 of Title 11, U.S. Code.
“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.
“Base Agreement” means any of the Master Lease or an agreement between the
Company and a third party pursuant to which the Company acquired rights to use
the Included Crude Pipelines, the Included Product Pipelines or the Included
Third Party Storage Tanks.

3
NY2-683668
 

--------------------------------------------------------------------------------

 

 
“Best Available Inventory Data” means (a) daily inventory reports produced by
the Company in the form specified in Schedule H, (b) daily reports from Holly
Energy Partners, L.P. for Included Product Pipelines and Included Third Party
Storage Tanks (except for El Paso Inventory), (c) daily inventory reports in
respect of El Paso Inventory, prepared in the manner described in Schedule Z and
(d) the aggregate Crude Oil linefill volume shown as owned by Aron on the most
recent available crude linefill reports from the Included Crude Pipelines.
“BS&W” means basic sediment and water.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York.
“Commencement Date” has the meaning specified in Section 2.3(a).
“Commencement Date Crude Oil Volumes” means the total quantity of Crude Oil in
the Crude Storage Tanks and the Included Crude Pipelines purchased by Aron on
the Commencement Date, pursuant to the Inventory Sales Agreement.
“Commencement Date Products Volumes” means the total quantities of the Products
in the Product Storage Facilities purchased by Aron on the Commencement Date,
pursuant to the Inventory Sales Agreement.
“Commencement Date Purchase Value” means, with respect to the Commencement Date
Volumes, initially the Estimated Commencement Date Value until the Definitive
Commencement Date Value has been determined and thereafter the Definitive
Commencement Date Value.
“Commencement Date Volumes” means, collectively, the Commencement Date Crude Oil
Volumes and the Commencement Date Products Volumes.
“Company Purchase Agreement” has the meaning specified in the Marketing and
Sales Agreement.
“Contract Cutoff Date” means, with respect to any Procurement Contract, the date
and time by which Aron is required to provide its nominations to the Third Party
Supplier thereunder for the next monthly delivery period for which nominations
are then due.
“Contract Nominations” has the meaning specified in Section 5.4(b).
“CPT” means the prevailing time in the Central time zone.
“Credit Agreement” means (a) the Credit Agreement dated as of June 22, 2006
among Alon USA Energy, Inc., the Lenders thereto and Credit Suisse as amended
from time to time and (b) the amended Revolving Credit Agreement dated as of
June 22, 2006 by and among Alon USA, LP, EOC Acquisition LLC, the Guarantor
Companies thereto, the Financial Institutions thereto, Israel Discount Bank of
New York and Bank Leumi USA (the “Revolving Credit Agreement”).

4
NY2-683668
 

--------------------------------------------------------------------------------

 

 
“Crude Delivery Point” means the outlet flange of the Crude Storage Tanks.
“Crude Intake Point” means the inlet flange of the Crude Storage Tanks.
“Crude Oil” means all crude oil that Aron purchases and sells to the Company or
for which Aron assumes the payment obligation pursuant to any Procurement
Contract.
“Crude Oil Linefill” means, at any time, the aggregate volume of Crude Oil
linefill on the Included Crude Pipelines for which Aron is treated as the
exclusive owner by the Included Crude Pipelines; provided that such volume shall
be determined by using the volumes reported on the most recently available
monthly statements from the Included Crude Pipelines.
“Crude Purchase Fee” has the meaning specified in Section 6.4(a).
“Crude Storage Facilities” means, collectively, the Crude Storage Tanks and the
Included Crude Pipelines.
“Crude Storage Tanks” means any of the tanks at the Refinery, listed on Schedule
E that store Crude Oil.
“Daily Crude Storage Receipts” means, for any day, Aron's estimate of the
aggregate quantity of Crude Oil received by Aron at the Crude Intake Point
during such day, arriving from any of the Crude Oil pipelines described on
Schedule W, as amended from time to time.
“Daily Prices” means, with respect to a particular grade of Crude Oil or type of
Product, the pricing index, formula or benchmark Indicated on Schedule B as the
relevant daily price.
“Daily Product Sales” means, for any day and Product Group, Aron's estimate of
the aggregate sales volume of such Product sold during such day, pursuant to (a)
Included Transactions and Excluded Transactions (each as defined in the
Marketing and Sales Agreement) or (b) any Company Purchase Agreements.
“Default” means any event that, with notice or the passage of time, would
constitute an Event of Default.
“Default Interest Rate” means the lesser of (i) the per annum rate of interest
calculated on a daily basis using the prime rate published in the Wall Street
Journal for the applicable day (with the rate for any day for which such rate is
not published being the rate most recently published) plus two hundred (200)
basis points and (ii) the maximum rate of interest permitted by Applicable Law.
“Defaulting Party” has the meaning specified in Section 18.2.
“Deferred Interim Payment Amount” has the meaning specified in Section 10.1(h).
“Deferred Portion” has the meaning specified in the Inventory Sales Agreement.

5
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
“Definitive Commencement Date Value” has the meaning specified in the Inventory
Sales Agreement.
“Delivery Date” means any calendar day.
“Delivery Month” means the month in which Crude Oil is to be delivered to the
Refinery.
“Delivery Point” means a Crude Delivery Point or a Products Delivery Point, as
applicable.
“Designated Affiliate” means, in the case of Aron, Goldman, Sachs & Co.
“Designated Company-Sourced Barrels” means, for any month, the aggregate number
of Barrels of Crude Oil delivered by the Company to Aron with transfer of title
occurring either at the Crude Intake Point or at an upstream point, regardless
of whether such delivery is via a pipeline that is not an Included Crude
Pipeline or is pursuant to a Procurement Agreement with delivery via an Included
Crude Pipeline.
“Disposed Quantity” has the meaning specified in Section 9.4.
“Disposition Amount” has the meaning specified in Section 9.4.
“Duncan Tanks” means the Product storage tanks owned by the Company and located
in Duncan, Oklahoma.
“Early Termination Date” has the meaning specified in Section 3.2.
“Effective Date” has the meaning specified in the introductory paragraph of this
Agreement.
“El Paso Inventory” means at any time, the aggregate volume of Product in the El
Paso, Texas terminal operated by Holly Energy Partners, LP for which Aron is the
exclusive owner.
“Environmental Law” means any existing or past Applicable Law, policy, judicial
or administrative interpretation thereof or any legally binding requirement that
governs or purports to govern the protection of persons, natural resources or
the environment (including the protection of ambient air, surface water,
groundwater, land surface or subsurface strata, endangered species or wetlands),
occupational health and safety and the manufacture, processing, distribution,
use, generation, handling, treatment, storage, disposal, transportation, release
or management of solid waste, industrial waste or hazardous substances or
materials.
“Estimated Commencement Date Value” has the meaning specified in the Inventory
Sales Agreement.
“Estimated Termination Amount” has the meaning specified in Section 19.2(b).
“Estimated Yield” has the meaning specified in Section 8.3(a).

6
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
“Event of Default” means an occurrence of the events or circumstances described
in Section 18.1.
“Excluded Materials” means any refined petroleum products other than those that
are Products.
“Excluded Transactions” has the meaning specified in the Marketing and Sales
Agreement.
“Expiration Date” has the meaning specified in Section 3.1.
“Fed Funds Rate” means, for any Notification Date, the rate set forth in
H.15(519) or in H.15 Daily Update for the most recently preceding Business Day
under the caption “Federal funds (effective)”; provided that if no such rate is
so published for any of the immediately three preceding Business Days, then such
rate shall be the arithmetic mean of the rates for the last transaction in
overnight Federal funds arranged by each of three leading brokers of U.S. dollar
Federal funds transactions prior to 9:00 a.m., CPT, on that day, which brokers
shall be selected by Aron in a commercially reasonable manner. For purposes
hereof, “H.15(519)” means the weekly statistical release designated as such, or
any successor publication, published by the Board of Governors of the Federal
Reserve System, available through the worldwide website of the Board of
Governors of the Federal Reserve System at
http://www.federalreserve.gov/releases/h15/, or any successor site or
publication and “H.15 Daily Update” means the daily update of H.15(519),
available through the worldwide website of the Board of Governors of the Federal
Reserve System at http://www.federalreserve.gov/releases/h15/update/, or any
successor site or publication.
“Fee Letter” means that certain letter from Aron to the Company, dated of even
date herewith, pursuant to which the Parties have set forth the amounts for
certain fees payable hereunder.
“Force Majeure” means any cause or event reasonably beyond the control of a
Party, including fires, earthquakes, lightning, floods, explosions, storms,
adverse weather, landslides and other acts of natural calamity or acts of God;
navigational accidents or maritime peril; vessel damage or loss; strikes,
grievances, actions by or among workers or lock-outs (whether or not such labor
difficulty could be settled by acceding to any demands of any such labor group
of individuals and whether or not involving employees of the Company or Aron);
accidents at, closing of, or restrictions upon the use of mooring facilities,
docks, ports, pipelines, harbors, railroads or other navigational or
transportation mechanisms; disruption or breakdown of, explosions or accidents
to wells, storage plants, refineries, terminals, machinery or other facilities;
acts of war, hostilities (whether declared or undeclared), civil commotion,
embargoes, blockades, terrorism, sabotage or acts of the public enemy; any act
or omission of any Governmental Authority; good faith compliance with any order,
request or directive of any Governmental Authority; curtailment, interference,
failure or cessation of supplies reasonably beyond the control of a Party; or
any other cause reasonably beyond the control of a Party, whether similar or
dissimilar to those above and whether foreseeable or unforeseeable, which, by
the exercise of due diligence, such Party could not have been able to avoid or
overcome. Solely for purposes of this definition, the failure of any Third Party
Supplier to deliver Crude Oil

7
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
pursuant to any Procurement Contract, whether as a result of Force Majeure as
defined above, “force majeure” as defined in such Procurement Contract, breach
of contract by such Third Party Supplier or any other reason, shall constitute
an event of Force Majeure for Aron under this Agreement with respect to the
quantity of Crude Oil subject to that Procurement Contract.
“Governmental Authority” means any federal, state, regional, local, or municipal
governmental body, agency, instrumentality, authority or entity established or
controlled by a government or subdivision thereof, including any legislative,
administrative or judicial body, or any person purporting to act therefor.
“Gross/Net Factor” has the meaning specified in Section 10.1(c)(iii).
“Included Crude Pipelines” means, the pipelines or sections thereof as further
described on Schedule X, as such schedule may, from time to time, be amended by
the Parties.
“Included Locations” means, collectively, the Crude Storage Tanks, Included
Crude Pipelines, Product Storage Tanks, Included Product Pipelines and the
Included Third Party Storage Tanks.
“Included Product Pipelines” means the pipelines or sections thereof as further
described on Schedule X, as such schedule may, from time to time, be amended by
the Parties.
“Included Third Party Storage Tanks” means storage tanks at product terminals in
Abilene, Wichita Falls, Orla and El Paso as further identified and described on
Schedule E.
“Included Transactions” has the meaning specified in the Marketing and Sales
Agreement.
“Independent Inspection Company” has the meaning specified in Section 11.3.
“Initial Estimated Yield” has the meaning specified in Section 8.3(a).
“Initial Margin Amount” has the meaning specified in Section 12.4.
“Interim Payment” has the meaning specified in Section 10.1.
“Inventory Sales Agreement” means that Inventory and Sales Agreement entered
into by Aron and ARKS, dated as of the Commencement Date, pursuant to which ARKS
is selling and transferring to Aron the Commencement Date Volumes for the
Commencement Date Purchase Value, free and clear of all liens, claims and
encumbrances of any kind.
“Latest Commencement Date” has the meaning specified in Section 2.3(a).
“Level One Fee” means the amount set forth as the “Level One Fee” in the Fee
Letter.
“Level Two Fee” means the amount set forth as the “Level Two Fee” in the Fee
Letter.
“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses (collectively,
“Costs”) of any kind (including

8
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
reasonable attorneys' fees and other fees, court costs and other disbursements),
including any Costs directly or indirectly arising out of or related to any
suit, proceeding, judgment, settlement or judicial or administrative order and
any Costs arising from compliance or non-compliance with Environmental Law.
“Liquidated Amount” has the meaning specified in Section 18.2(f).
“Long Product FIFO Price” means the price so listed on Schedule B.
“Marketing and Sales Agreement” means the products marketing and sales
agreement, dated as of the Commencement Date, between the Company and Aron
pursuant to which the Product purchased by Aron hereunder shall from time to
time be marketed and sold by the Company for Aron's account.
“Master Lease” means the Lease Agreement by and among Alon USA Refining, Inc.
and Alon Paramount Holdings, Inc. (successor by merger to each of Alon USA
Pipeline, Inc., Fin-Tex Pipeline Company, American Petrofina Pipeline Company
and T&R Assets, Inc.), jointly and severally, as Landlord, and Alon USA, LP
(f/k/a SWBU, L.P.), as Tenant, as amended, pursuant to which the Company is the
exclusive lessee and operator of the Refinery, together with other real and
personal property related thereto.
“Material Adverse Change” means a material adverse effect on and/or material
adverse change with respect to (i) the business, operations, properties, assets
or financial condition of the Company and its Subsidiaries taken as a whole,
(ii) the occurrence of a Material Adverse Change under the ARKS Supply and
Offtake Agreement as defined therein;; (iii) the ability of the Company to fully
and timely perform its obligations; (iv) the legality, validity, binding effect
or enforceability against the Company of any of the Transaction Documents; or
(v) the rights and remedies available to, or conferred upon, Aron hereunder;
provided that none of the following changes or effects shall constitute a
“Material Adverse Effect”: (1) changes, or effects arising from or relating to
changes, of Laws, that are not specific to the business or markets in which the
Company operates; (2) changes arising from or relating to, or effects of, the
transactions contemplated by this Agreement or the taking of any action in
accordance with this Agreement; (3) changes, or effects arising from or relating
to changes, in economic, political or regulatory conditions generally affecting
the U.S. economy as a whole, except to the extent such change or effect has a
disproportionate effect on the Company relative to other industry participants;
(4) changes, or effects arising from or relating to changes, in financial,
banking, or securities markets generally affecting the U.S. economy as a whole,
(including (a) any disruption of any of the foregoing markets, (b) any change in
currency exchange rates, (c) any decline in the price of any security or any
market index and (d) any increased cost of capital or pricing related to any
financing), except to the extent such change or effect has a disproportionate
effect on the Company relative to other industry participants; and (5) changes
arising from or relating to, or effects of, any seasonal fluctuations in the
business, except to the extent such change or effect has a disproportionate
effect on the Company relative to other industry participants.
“Measured Crude Quantity” means, for any Delivery Date, the total quantity of
Crude Oil that, during such Delivery Date, was withdrawn and lifted by and
delivered to the Company at

9
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
the Crude Delivery Point, as evidenced by either meter readings and meter
tickets for that Delivery Date and tank gaugings conducted at the beginning and
end of such Delivery Date.
“Measured Product Quantity” means, for any Delivery Date, the total quantity of
a particular Product that, during such Delivery Date, was delivered by the
Company to Aron at the Products Delivery Point, as evidenced by either (i) meter
readings and meter tickets for that Delivery Date or (ii) tank gaugings
conducted at the beginning and end of such Delivery Date.
“Monthly Cover Costs” has the meaning specified in Section 7.6.
“Monthly Crude Forecast” has the meaning specified in Section ý5.2(b).
“Monthly Crude Payment” has the meaning specified in Section 6.3.
“Monthly Crude Price” means, with respect to the Net Crude Sales Volume for any
month, the volume weighted average price per barrel specified in the related
Procurement Contracts under which Aron acquired such barrels in such Month.
“Monthly Crude Receipts” means, for any month, the aggregate quantity of Barrels
of Crude Oil for which Aron is invoiced by sellers (whether Third Party
Suppliers, the Company or Affiliates of the Company) under Procurement Contracts
with respect to Crude Oil quantities delivered during such month.
“Monthly Excluded Transaction Fee” has the meaning specified in Section 7.8.
“Monthly Product Estimate” has the meaning specified in Section 8.3(b).
“Monthly Product Price” means, for each Pricing Group, the price payable by Aron
to the Company equal to the applicable Pricing Benchmark for such Pricing Group
for the applicable month.
“Monthly Product Sale Adjustment” has the meaning specified in Section 7.5.
“Monthly Product Sales” means, for any month and Product Group, the aggregate
sales volume of such Product sold during such month, pursuant to (a) Included
Transactions and Excluded Transactions (each as defined in the Marketing and
Sales Agreement) or (b) any Company Purchase Agreements.
“Monthly True-up Amount” has the meaning specified in Section 10.2(a).
“Monthly Working Capital Adjustment” is an amount to be determined pursuant to
Schedule L.
“Net Crude Sales Volume” has the meaning specified in Section 9.3(a).
“Nomination Month” means the month that occurs two (2) months prior to the
Delivery Month.
“Non-Affected Party” has the meaning specified in Section 16.1.

10
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
“Non-Defaulting Party” has the meaning specified in Section 18.2(a).
“NSV” means, with respect to any measurement of volume, the total liquid volume,
excluding sediment and water and free water, corrected for the observed
temperature to 60° F.
“Obligations” has the meaning specified in Section 12.4.
“Operational Volume Range” means the range of operational volumes for any given
set of associated Crude Storage Tanks for each type of Crude Oil and for any
given set of associated Product Storage Tanks for each group of Products,
between the minimum volume and the maximum volume, as set forth on Schedule D.
“Other Barrels” has the meaning specified in Section 5.3(f).
“Party” or “Parties” has the meaning specified in the preamble to this
Agreement.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization, joint stock
company or any other private entity or organization, Governmental Authority,
court or any other legal entity, whether acting in an individual, fiduciary or
other capacity.
“Pipeline Cutoff Date” means, with respect to any Included Crude Pipeline or
Included Product Pipeline, the date and time by which a shipper on such Included
Crude Pipeline or Included Product Pipeline, as applicable is required to
provide its nominations to the entity that schedules and tracks Crude Oil and
Products in such Included Crude Pipeline or Included Product Pipeline, as
applicable for the next shipment period for which nominations are then due.
“Pipeline System” means the Included Crude Pipelines and Included Product
Pipelines.
“Pricing Benchmark” means, with respect to a particular grade of Crude Oil or
type of Product, the pricing index, formula or benchmark indicated on Schedule
B.
“Pricing Group” means any of the refined petroleum product groups listed as a
pricing group on Schedule P.
“Procurement Contract” means any procurement contract entered into by Aron for
the purchase of crude oil to be processed at the Refinery, which may be either a
contract with any seller of crude oil (other than the Company or any Affiliate
of the Company) or a contract with the Company (but in the case of a contract
with the Company only if such contract provides for delivery to Aron at a point
upstream from the Crude Intake Point that permits Aron to transport the
delivered quantity via an Included Crude Pipeline).
“Procurement Contract Assignment” means an instrument, in form and substance
reasonably satisfactory to Aron, by which the Company assigns to Aron all rights
and obligations under a Procurement Contract and Aron assumes such rights and
obligations thereunder, subject to terms satisfactory to Aron providing for the
automatic reassignment thereof to the Company in connection with the termination
of this Agreement.

11
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
“Product” means any of the refined petroleum products listed on Schedule A, as
from time to time amended by mutual agreement of the Parties.
“Product Cost” has the meaning specified in Section 8.7.
“Product Group” means a group of Products as specified on Schedule P.
“Product Linefill” means, at any time and for any grade of Product, the
aggregate volume of linefill of that Product on the Included Product Pipelines
for which Aron is treated as the exclusive owner by the Included Product
Pipelines; provided that such volume shall be determined by using the volumes
reported on the monthly or daily statements, as applicable, from the Included
Product Pipelines.
“Product Purchase Agreements” has the meaning specified in the Marketing and
Sales Agreement.
“Product Storage Facilities” means, collectively, the Product Storage Tanks, the
Included Product Pipelines and the Included Third Party Storage Tanks.
“Product Storage Tanks” means any of the tanks, salt wells or pipelines listed
on Schedule E that store or transport Products.
“Products Delivery Point” means the inlet flange of the Product Storage Tanks.
“Products Offtake Point” means the delivery point at which Aron transfers title
to Products in accordance with sales transactions executed pursuant to the
Marketing and Sales Agreement.
“Projected Monthly Run Volume” has the meaning specified in Section 7.2(a).
“Projected Net Crude Consumption” means, for any Delivery Month, the Projected
Monthly Run Volume for such Delivery Month minus the number of Other Barrels
that the Company indicated it expected to deliver into the Crude Storage Tanks
during such Delivery Month.
“Reduced Fee Barrels” has the meaning specified in Section 6.4(b).
“Refinery” means the petroleum refinery located in Big Spring, Texas leased by
the Company pursuant to the terms of the Master Lease.
“Refinery Facilities” means all the facilities operated by the Company located
at the Refinery, and any associated or adjacent facility that is used by the
Company to carry out the terms of this Agreement, excluding, however, the Crude
Oil receiving and Products delivery facilities, pipelines, tanks and associated
facilities owned and operated by the Company which constitute the Storage
Facilities.
“Related Hedges” means any transactions from time to time entered into by Aron
with third parties unrelated to Aron or its Affiliates to hedge Aron's exposure
resulting from this

12
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
Agreement or any other Transaction Document and Aron's rights and obligations
hereunder or thereunder.
“Required Storage and Transportation Arrangements” mean such designations and
other binding contractual arrangements, in form and substance satisfactory to
Aron, pursuant to which the Company shall have provided Aron with the Company's
(or its Affiliates') full and unimpaired right to use the Included Crude
Pipelines, Included Product Pipelines and Included Third Party Storage Tanks.
“Revised Estimated Yield” has the meaning specified in Section 8.3(a).
“Run-out Report” has the meaning specified in Section 7.3(a).
“Second Level Two Fee” means the amount set forth as the “Second Level Two Fee”
in the Fee Letter.
“Settlement Amount” has the meaning specified in Section 18.2(b).
“Specified Indebtedness” means any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) of the Company in
respect of borrowed money.
“Specified Transaction” means (a) any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between Aron and the
Company (i) which is a rate swap transaction, swap option, basis swap, forward
rate transaction, commodity swap, commodity option, commodity spot transaction,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, weather swap, weather derivative, weather
option, credit protection transaction, credit swap, credit default swap, credit
default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or forward purchase or sale of a security,
commodity or other financial instrument or interest (including any option with
respect to any of these transactions) or (ii) which is a type of transaction
that is similar to any transaction referred to in clause (i) that is currently,
or in the future becomes, recurrently entered into the financial markets
(including terms and conditions incorporated by reference in such agreement) and
that is a forward, swap, future, option or other derivative on one or more
rates, currencies, commodities, equity securities or other equity instruments,
debt securities or other debt instruments, or economic indices or measures of
economic risk or value, (b) any combination of these transactions and (c) any
other transaction identified as a Specified Transaction in this agreement or the
relevant confirmation.
“Step-Out Inventory Sales Agreement” means the purchase and sale agreement,
between Aron and ARKS, dated as of the Commencement Date, pursuant to which ARKS
shall buy Crude Oil and Products from Aron subject to the provisions of this
Agreement and any other terms agreed to by the parties thereto.
“Storage Facilities” mean the storage, loading and offloading facilities owned
or operated by the Company located at the Refinery including the Crude Storage
Tanks, the Product Storage

13
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
Tanks and the land, piping, marine facilities, truck facilities and other
facilities related thereto, together with existing or future modifications or
additions, which are excluded from the definition of Refinery or Refinery
Facilities. In addition, the term “Storage Facilities” includes any location
where a storage facility is used by the Company to store or throughput Crude Oil
or Products except those storage, loading and offloading facilities owned or
operated by the Company which are used exclusively to store Excluded Materials.
“Storage Facilities Agreement” means the storage facilities agreement, dated as
of the Commencement Date, between the Company and Aron, pursuant to which the
Company shall grant to Aron an exclusive right to use the Storage Facilities in
connection with this Agreement.
“Supplier's Inspector” means any Person selected by Aron in a commercially
reasonable manner that is acting as an agent for Aron or that (1) is a licensed
Person who performs sampling, quality analysis and quantity determination of the
Crude Oil and Products purchased and sold hereunder, (2) is not an Affiliate of
any Party and (3) in the reasonable judgment of Aron, is qualified and reputed
to perform its services in accordance with applicable law and industry practice,
to perform any and all inspections required by Aron.
“Tank Maintenance” has the meaning specified in Section 9.5.
“Target Month End Crude Volume” has the meaning specified in Section 7.2(b).
“Target Month End Product Volume” has the meaning specified in Section 7.3(b).
“Tax” or “Taxes” has the meaning specified in Section 14.1.
“Term” has the meaning specified in Section 3.1.
“Termination Amount” means, without duplication, the total net amount owed by
one Party to the other Party upon termination of this Agreement under
Section 19.2(a).
“Termination Date” has the meaning specified in Section 19.1.
“Termination Date Purchase Value” means, with respect to the Termination Date
Volumes, initially the Estimated Termination Date Value until the Definitive
Termination Date Value has been determined and thereafter the Definitive
Termination Date Value (as such terms are defined in the form of the Step-Out
Inventory Sales Agreement.
“Termination Date Volumes” has the meaning specified in Section 19.1(d).
“Termination Holdback Amount” has the meaning specified in Section 19.2(b).
“Third Party Supplier” means any seller of Crude Oil under a Procurement
Contract (other than the Company or any Affiliate of the Company).
“Transaction Document” means any of this Agreement, the Marketing and Sales
Agreement, the Inventory Sales Agreement, the Storage Facilities Agreement, the
Step-Out

14
NY2-683668
 

--------------------------------------------------------------------------------

 

Inventory Sales Agreement, the Required Storage and Transportation Arrangements
and any other agreement or instrument contemplated hereby or executed in
connection herewith.
“Volume Determination Procedures” mean the Company's ordinary month-end
procedures for determining the NSV of Crude Oil in the Crude Storage Tanks or
Products in the Product Storage Tanks, which include manually gauging each Crude
Storage Tank or Product Storage Tank on the last day of the month to ensure that
the automated tank level readings are accurate to within a tolerance of two
inches; provided that if the automated reading cannot be calibrated to be within
such tolerance, the Company shall use the manual gauge reading in its
calculation of month-end inventory.
“Weekly Projection” has the meaning specified in Section 5.2(c).
1.2    Construction of Agreement.
 
(a)Unless otherwise specified, reference to, and the definition of any document
(including this Agreement) shall be deemed a reference to such document as may
be, amended, supplemented, revised or modified from time to time.
 
(b)Unless otherwise specified, all references to an “Article,” “Section,” or
Schedule” are to an Article or Section hereof or a Schedule attached hereto.
 
(c)All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.
 
(d)Unless expressly provided otherwise, the word “including” as used herein does
not limit the preceding words or terms and shall be read to be followed by the
words “without limitation” or words having similar import.
 
(e)Unless expressly provided otherwise, all references to days, weeks, months
and quarters mean calendar days, weeks, months and quarters, respectively.
 
(f)Unless expressly provided otherwise, references herein to “consent” mean the
prior written consent of the Party at issue, which shall not be unreasonably
withheld, delayed or conditioned.
 
(g)A reference to any Party to this Agreement or another agreement or document
includes the Party's permitted successors and assigns.
 
(h)Unless the contrary clearly appears from the context, for purposes of this
Agreement, the singular number includes the plural number and vice versa; and
each gender includes the other gender.
 
(i)Except where specifically stated otherwise, any reference to any Applicable
Law or agreement shall be a reference to the same as amended, supplemented or
re-enacted from time to time.

15
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
(j)Unless otherwise expressly stated herein, any reference to “volume” shall be
deemed to refer to actual NSV, unless such volume has not been yet been
determined, in which case, volume shall be an estimated net volume determined in
accordance with the terms hereof.
 
(k)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.
 
1.3    The Parties acknowledge that they and their counsel have reviewed and
revised this Agreement and that no presumption of contract interpretation or
construction shall apply to the advantage or disadvantage of the drafter of this
Agreement.
 
ARTICLE 2
 
CONDITIONS TO COMMENCEMENT
 
2.1    Conditions to Obligations of Aron. The obligations of Aron contemplated
by this Agreement shall be subject to satisfaction by the Company of the
following conditions precedent on and as of the Commencement Date:
 
(a)    The Inventory Sales Agreement shall have been duly executed by ARKS and,
pursuant thereto, ARKS shall have agreed to transfer to Aron on the Commencement
Date, all right, title and interest in and to the Commencement Date Volumes,
free and clear of all Liens;
 
(b)    ARKS and Aron shall have agreed to the form and substance of the Step-Out
Inventory Sales Agreement;
 
(c)    [Reserved];
 
(d)    The Company shall have duly executed the Storage Facilities Agreement in
form and in substance satisfactory to Aron and provided Aron satisfactory
documentation that it or its Affiliate has secured, for the benefit of Aron,
full, unencumbered storage and usage rights of the Crude Storage Tanks and the
Product Storage Tanks;
 
(e)    The Required Storage and Transportation Arrangements shall have been duly
executed by the Company (and its Affiliates, if appropriate) and all third
parties thereto;
 
(f)    The Company shall have duly executed the Marketing and Sales Agreement in
form and in substance satisfactory to Aron;
 
(g)    [Reserved];
 
(h)    An Acknowledgment and Agreement, in form and substance reasonably
acceptable to Aron, duly executed by the Agents under the Revolving Credit
Agreement

16
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
(the “Acknowledgement and Agreement”), confirming among other things their
release of any liens on any crude oil or products held in the Included
Locations, together with any documentation requested by Aron evidencing the
release of any such liens;
 
(i)    The Company and its Affiliates shall have entered into an amendment of
the Revolving Credit Agreement as reflected in Schedule U.
 
(j)    The Company shall have delivered to Aron a certificate signed by James
Ranspot, Chief Legal Counsel-Corporate certifying as to incumbency, board
approval and resolutions, other matters;
 
(k)    The Company shall have delivered to Aron an opinion of counsel, in form
and substance satisfactory to Aron, covering such matters as Aron shall
reasonably request, including: good standing; existence and due qualification;
power and authority; due authorization and execution; enforceability; no
conflicts; provided that, subject to Aron's consent, certain of such opinions
may be delivered by James Ranspot, Chief Legal Counsel-Corporate;
 
(l)    No action or proceeding shall have been instituted nor shall any action
by a Governmental Authority be threatened, nor shall any order, judgment or
decree have been issued or proposed to be issued by any Governmental Authority
as of the Commencement Date to set aside, restrain, enjoin or prevent the
transactions and performance of the obligations contemplated by this Agreement;
 
(m)    Neither the Refinery nor any of the Included Locations shall not have
been affected adversely or threatened to be affected adversely by any loss or
damage, whether or not covered by insurance, unless such loss or damages would
not have a material adverse effect on the usual, regular and ordinary operations
of the Refinery or the Storage Facilities;
 
(n)    The Company shall have delivered to Aron insurance certificates
evidencing the effectiveness of the insurance policies set forth on Schedule F
and otherwise comply with Article 15 below;
 
(o)    The Company shall have complied with all covenants and agreements
hereunder that it is required to comply with on or before the Commencement Date;
 
(p)    All representations and warranties of the Company and its Affiliates
contained in the Transaction Documents shall be true and correct on and as of
the Commencement Date; and
 
(q)    The Company shall have delivered to Aron such other certificates,
documents and instruments as may be reasonably necessary to consummate the
transactions contemplated herein.
 
2.2    Conditions to Obligations of the Company. The obligations of the Company
contemplated by this Agreement shall be subject to satisfaction by Aron of the
following conditions precedent on and as of the Commencement Date:

17
NY2-683668
 

--------------------------------------------------------------------------------

 

 
    
(a)    Aron shall have duly executed the Inventory Sales Agreement in form and
substance satisfactory to the Company;
 
(b)    Aron shall have duly executed the Storage Facilities Agreement in form
and in substance satisfactory to the Company;
 
(c)    Aron shall have duly executed the Marketing and Sales Agreement in form
and in substance satisfactory to the Company;
 
(d)    Aron shall have duly executed the Step-Out Inventory Sales Agreement in
form and in substance satisfactory to the Company;
 
(e)    All representations and warranties of Aron contained in the Transaction
Documents shall be true and correct on and as of the Commencement Date;
 
(f)    Aron shall have complied with all covenants and agreements hereunder that
it is required to comply with on or before the Commencement Date; and
 
(g)    Aron shall have delivered to the Company such other certificates,
documents and instruments as may be reasonably necessary to consummate the
transactions contemplated herein; and
 
(h)    Aron shall have delivered satisfactory evidence of its federal form 637
license.
 
2.3    Commencement Date.
 
(a)    Subject to the satisfaction of the conditions set forth in Sections 2.1
and 2.2, the “Commencement Date” shall be a Business Day specified by Aron in a
written notice to the Company given at least one (1) Business Day prior to such
Commencement Date, which shall occur on or after the Effective Date and on or
prior to March 1, 2011 or such later date as the Parties shall agree (the
“Latest Commencement Date”).
 
(b)    The Company may elect to terminate this Agreement by giving written
notice (email delivery being deemed sufficient) to Aron no later than 11:59 p.m.
(New York time) on Tuesday, February 22, 2011, in which case all obligations of
the Parties hereunder shall terminate as of such time, except for the
obligations set forth in Article 2, Article 20, Article 21 and Article 23 (the
“Section 2.3(b) Termination”); provided, however, that nothing herein shall
relieve any Party from liability for the breach of any of its representations,
warranties, covenants or agreements set forth in this Agreement.
 
If the Section 2.3(b) Termination is not elected, yet the Commencement Date has
not occurred on or before the Latest Commencement Date, this Agreement shall
terminate on the first Business Day following the Latest Commencement Date. In
such case, all obligations of the Parties hereunder shall terminate, except for
the obligations set forth in Article 2, Article 20, Article 21 and Article 23and
any obligation under the last sentence of this Section 2.3(b); provided,
however, that nothing herein shall relieve any Party from liability for the
breach of any of its representations, warranties, covenants or agreements

18
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
set forth in this Agreement. Without limiting the foregoing, if the failure of
the Commencement Date to occur on or before the Latest Commencement Date is due
to (i) any breach by the Company of its obligations hereunder, including its
obligations under clause (c) below or (ii) the failure of any of the conditions
contained in Section 2.1 to be satisfied on or before the Latest Commencement
Date for any reason whatsoever, then the Company shall be obligated to reimburse
Aron for any loss, costs and damages incurred or realized by Aron as a result of
its maintaining, terminating or obtaining any Related Hedges.
(c)    From and after the Effective Date, the Company shall use commercially
reasonable efforts to cause each of the conditions referred to in Section 2.1 to
be satisfied on or prior to the Latest Commencement Date and Aron shall use
commercially reasonable efforts to cause each of the conditions referred to in
Section 2.2 to be satisfied on or prior to the Latest Commencement Date.
 
(d)    Without limiting the Parties' respective obligations under this
Agreement, during the period between the Effective Date and the Commencement
Date, if either Party in its reasonable judgment deems it necessary or
appropriate, the Parties may refine the modeling underlying the computations
contemplated with respect to the amounts referred to in clauses (i) and (ii) of
Section 10.2.
 
(e)    The Company covenants and agrees to take (or cause its Affiliates to
take) all actions necessary to cause any Crude Oil Linefill or Product Linefill
included in the Commencement Date Volumes to be transferred to Aron on and
effective as of the Commencement Date.
 
2.4    Post-Commencement Date Undertakings.
 
(a)    From and after the Commencement Date, the Company may endeavor to
negotiate and implement designations and other binding contractual arrangements,
in form and substance satisfactory to Aron, pursuant to which the Company may
transfer and assign to Aron the Company's (or its Affiliates') right to use any
Available Storage or Transportation Facility that has not previously been
included as an Included Location or such other storage or transportation
facility as may hereafter be identified by the Company; provided that (a) upon
and concurrently with implementing any such assignment, designation or
arrangement, any such Available Storage or Transportation Facility shall be
added to the appropriate Schedule hereto as an additional Included Crude
Pipeline or Included Product Pipeline and such assignment, designation or
arrangement shall constitute a Required Storage and Transportation Arrangement
hereunder and (b) to the extent requested by Aron, the Company shall cause ARKS
to enter into an amendment to the Inventory Sales Agreement to include any
inventory transferred to Aron as a result of such assignment, designation or
arrangement.
 
(b)    From and after the Commencement Date, the Company will cooperate with
Aron to cause to be prepared, executed and filed, in such jurisdictions as Aron
shall deem necessary or appropriate, UCC-1 financing statements reflecting Aron
as owner of all Crude Oil in the Crude Storage Tanks and all Products in the
Product Storage Tanks.

19
NY2-683668
 

--------------------------------------------------------------------------------

 

 
The Company shall execute and deliver to Aron, and the Company hereby authorizes
Aron to file (with or without the Company's signature), at any time and from
time to time, all such financing statements, amendments to financing statements,
continuation financing statements, termination statements, relating to such
Crude Oil and Products, and other documents and instruments, all in form
satisfactory to Aron, as Aron may request, to confirm Aron's ownership of such
Crude Oil and Products and to otherwise and to accomplish the purposes of this
Agreement. Without limiting the generality of the foregoing, the Company
ratifies and authorizes the filing by Aron of any financing statements filed
prior to the Commencement Date.
 
ARTICLE 3
 
TERM OF AGREEMENT
 
3.1    Term. This Agreement shall become effective on the Effective Date and,
subject to Section 2.3(b) and Section 3.2, shall continue for a period starting
at 00:00:01 a.m., CPT on the Commencement Date and ending at 11:59:59 p.m., CPT
on May 31, 2016 (the “Term”; the last day of such Term being herein referred to
as the “Expiration Date.”
 
3.2    Early Termination. Aron may elect to terminate this Agreement early
effective on May 31, 2013, May 31, 2014 or May 31, 2015 and the Company may
elect to terminate this Agreement early effective on May 31, 2015; provided that
no such election shall be effective unless the Party making such election (a)
gives the other Party at least six (6) months prior notice of any such election
pursuant to Article 26 and (b) concurrently exercises its right (or in the case
of the Company, causes ARKS to exercise its rights) to terminate the ARKS Supply
and Offtake Agreement effective as of the same early termination date elected
for this Agreement. If any early termination is properly elected pursuant to the
preceding sentence, the effective date of such termination shall be the “Early
Termination Date.”
 
3.3    Obligations upon Termination. In connection with the termination of the
Agreement on the Expiration Date or the Early Termination Date, the Parties
shall perform their obligations relating to termination pursuant to Article 19.
 
ARTICLE 4
 
COMMENCEMENT DATE TRANSFER
 
4.1    Transfer and Payment on the Commencement Date. The Parties acknowledge
that Aron's obligations hereunder (other than its obligation under
Section 2.3(a) above) shall commence on the Commencement Date only if the
Commencement Date Volumes shall be sold and transferred to Aron by ARKS as
provided under the Inventory Sales Agreement, against payment of the Estimated
Commencement Date Value made as provided therein.
 
4.2    Post-Commencement Date Reconciliation and True-up. The Parties further
acknowledge that the determination and payment of the Definitive Commencement
Date Value shall be made as provided in the Inventory Sales Agreement.

20
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
4.3    Default by ARKS. The Company acknowledges that a default at any time by
ARKS under the Inventory Sales Agreement or the Step-Out Inventory Sales
Agreement shall constitute an Event of Default hereunder with respect to the
Company and that Aron's rights hereunder as a result of such an Event of Default
shall be in addition to, and not in limitation of, any rights Aron may have
under the Inventory Sales Agreement or the Step-Out Inventory Sales Agreement.
 
 
ARTICLE 5
 
PURCHASE AND SALE OF CRUDE OIL
 
5.1    Sale of Crude Oil. On and after the Commencement Date through the end of
the Term, and subject to (a) Aron's ability to procure Crude Oil in accordance
with the terms hereof, (b)its receipt of Crude Oil under Procurement Contracts
and (c) the Company's maintenance of the Base Agreements and Required Storage
and Transportation Arrangements and compliance with the terms and conditions
hereof, Aron will endeavor, in a commercially reasonable manner, to enter into
Procurement Contracts which will accommodate, in the aggregate, monthly
deliveries of crude oil that equal or exceed an average of seventy thousand
(70,000) Barrels per day and the Company agrees to purchase and receive from
Aron all such crude oil as provided herein. Aron shall, in accordance with the
terms and conditions hereof, have the right to be the exclusive owner of crude
oil in the Storage Tanks.
 
5.2    Monthly and Weekly Forecasts and Projections.
 
(a)    No later than the tenth (10th) Business Day prior to the Contract Cutoff
Date of the Nomination Month, Aron shall provide the Company with a preliminary
written forecast of Aron's Target Month End Crude Volume and Target Month End
Product Volume for the Delivery Month. During the first two months of deliveries
of Crude Oil made pursuant to this Agreement, Aron's Target Month End Crude
Volume and Target Month End Product Volume shall be the amounts set forth on
Schedule D.
 
(b)    No later than four (4) Business Days prior to the earliest Contract
Cutoff Date in any Nomination Month, the Company shall provide Aron with a
written forecast of the Refinery's anticipated Crude Oil requirements for the
related Delivery Month (each, a “Monthly Crude Forecast”).
 
(c)    No later than 5:00 p.m., CPT each Monday, the Company shall provide Aron
with a written summary of the Refinery's projected Crude Oil runs for the
upcoming Production Week (each, a “Weekly Projection”).
 
(d)    The Company shall promptly notify Aron in writing upon learning of any
material change in any Monthly Crude Forecast or Weekly Projection or if it is
necessary to delay any previously scheduled pipeline nominations.
 
(e)    The Parties acknowledge that the Company is solely responsible for
providing the Monthly Crude Forecast and the Weekly Projection and for making
any adjustments thereto, and the Company agrees that all such forecasts and
projections shall be prepared in good faith, with due regard to all available
and reliable historical

21
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
information and the Company's then-current business prospects, and in accordance
with such standards of care as are generally applicable in the U.S. oil refining
industry. The Company acknowledges and agrees that (i) Aron shall be entitled to
rely and act, and shall be fully protected in relying and acting, upon all such
forecasts and projections, and (ii) Aron shall not have any responsibility to
make any investigation into the facts or matters stated in such forecasts or
projections.
 
5.3    Procurement of Crude Oil.
 
(a)    As of the Commencement Date, Aron may have entered into Procurement
Contracts for the purchase of crude oil to be processed at the Refinery.
 
(b)    From time to time during the Term of this Agreement, the Company may
propose that an additional Procurement Contract be entered into, including any
such additional Procurement Contract as may be entered into in connection with
the expiration of an outstanding Procurement Contract. If the Parties mutually
agree to seek additional Procurement Contracts, then the Company shall endeavor
to identify quantities of Crude Oil that may be acquired on a spot or term basis
from one or more Third Party Suppliers. The Company may negotiate with any such
Third Party Supplier regarding the price and other terms of such potential
additional Procurement Contract. The Company shall have no authority to bind
Aron to, or enter into on Aron's behalf, any additional Procurement Contract or
Procurement Contract Assignment, and the Company shall not represent to any
third party that it has such authority. If the Company has negotiated an offer
from a Third Party Supplier for an additional Procurement Contract (and if
relevant, Procurement Contract Assignment) that the Company wishes to be
executed, the Company shall apprise Aron in writing of the terms of such offer,
Aron shall promptly determine and advise the Company as to whether Aron desires
to accept such offer. If Aron indicates its desire to accept such offer, then
Aron shall promptly endeavor to formally communicate its acceptance of such
offer to the Company and such Third Party Supplier so that the Third Party
Supplier and Aron may enter into a binding additional Procurement Contract (and
if relevant, Procurement Contract Assignment) provided that any additional
Procurement Contract (and, if relevant, related Procurement Contract Assignment)
shall require Aron's express agreement and Aron shall not have any liability
under or in connection with this Agreement if for any reason it, acting in good
faith, does not agree to any proposed additional Procurement Contract or related
Procurement Contract Assignment.
 
(c)    If the Company determines, in its reasonable judgment, that it is
commercially beneficial for the Refinery to run a particular grade and/or volume
of Crude Oil that is available from a Third Party Supplier that is not a
counterparty with which Aron is then prepared to enter into a contract, then the
Company may execute a contract to acquire such Crude Oil for the Company's
account.
 
(d)    Title for each quantity of Crude Oil delivered into a Crude Storage Tank
shall pass to Aron, (i) if delivered under a Procurement Contract with a Third
Party Supplier, from such Third Party Supplier as provided in the relevant
Procurement Contract, (ii) if delivered under a Procurement Contract with the
Company, at the

22
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
upstream delivery point specified therein and (iii) if not delivered under a
Procurement Contract (and whether such delivery is via an Included Crude
Pipeline or another crude pipeline), from the Company as the crude oil passes
the Crude Intake Point. The Parties acknowledge that the consideration due from
Aron to the Company for any crude oil that is not delivered under a Procurement
Contract will be reflected in the Monthly True-up Amounts determined following
delivery and in accordance with Schedule C.
 
(e)    [Reserved.]
 
(f)    No later than four (4) Business Days prior to the earliest Contract
Cutoff Date in any Nomination Month, the Company shall inform Aron whether the
Company has purchased or intends to purchase any Crude Oil that is not being
procured under a Procurement Contract for delivery during the related Delivery
Month (“Other Barrels”), in which case the Company shall provide to Aron the
quantity, grade and delivery terms of such Other Barrels expected to be
delivered to the Crude Storage Tanks during such Delivery Month.
 
5.4    Nominations under Procurement Contracts and for Pipelines.
 
(a)    On the Business Day following receipt of the Monthly Crude Forecast and
prior to the delivery of the Projected Monthly Run Volume, Aron shall provide to
the Company Aron's preliminary Target Month End Crude Volume and Target Month
End Product Volume for the related Delivery Month if different from the Target
Month End Crude Volume and Target Month End Product Volume for the related
Delivery Month previously provided in Section 5.2(a). By no later than two (2)
Business Days prior to the earliest Contract Cutoff Date occurring in such
Nomination Month, the Company shall provide to Aron the Projected Monthly Run
Volume for the Delivery Month for which deliveries must be nominated prior to
such Contract Cutoff Dates. As part of such Projected Monthly Run Volume, the
Company may specify the grade of such Projected Monthly Run Volume, provided
that such grades and their respective quantities specified by the Company shall
fall within the grades and quantities then available to be nominated by Aron
under the outstanding Procurement Contracts.
 
(b)    Provided that the Company provides Aron with the Projected Monthly Run
Volume as required under Section 5.4(a), Aron shall make all scheduling and
other selections and nominations (collectively, “Contract Nominations”) that are
to be made under the Procurement Contracts on or before the Contract Cutoff
Dates for the Procurement Contracts and such Contract Nominations shall reflect
the quantity of each grade specified by the Company in such Projected Monthly
Run Volume. Should any Contract Nomination not be accepted by any Third Party
Supplier under a Procurement Contract, Aron shall promptly advise the Company
and use commercially reasonable efforts with the Company and such Third Party
Supplier to revise the Contract Nomination subject to the terms of any such
Procurement Contract. Aron shall provide the Company with confirmation that such
Contract Nominations have been made.
 
(c)    Insofar as any pipeline nominations are required to be made by Aron for
any Crude Oil prior to any applicable Pipeline Cutoff Date for any month, Aron
shall be

23
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
responsible for making such pipeline and terminal nominations for that month;
provided that, Aron's obligation to make such nominations shall be conditioned
on its receiving from the Company scheduling instructions for that month a
sufficient number of days prior to such Pipeline Cutoff Date so that Aron can
make such nominations within the lead times required by such pipelines and
terminals. Aron shall not be responsible if a Pipeline System is unable to
accept Aron's nomination or if the Pipeline System must allocate Crude Oil among
its shippers.
 
(d)    The Parties agree that the Company may, from time to time, request that
Aron make adjustments or modifications to Contract Nominations it has previously
made under the Procurement Contracts. Promptly following receipt of any such
request, Aron will use its commercially reasonable efforts to make such
adjustment or modification, subject to any limitations or restrictions under the
relevant Procurement Contracts. Any additional cost or expenses incurred as a
result of such an adjustment or modification shall constitute an Ancillary Cost
hereunder.
 
(e)    Aron shall not nominate or to its knowledge otherwise acquire any Crude
Oil with characteristics that are not previously approved by the Company for use
at the Refinery, such approval to be in the Company's sole and absolute
discretion.
 
(f)    In addition to the nomination process, Aron and the Company shall follow
the mutually agreed communications protocol as set forth on Schedule J hereto,
with respect to ongoing daily coordination with feedstock suppliers, including
purchases or sales of Crude Oil outside of the normal nomination procedures.
 
(g)    Each of the Company and Aron agrees to use commercially reasonable
efforts in preparing the forecasts, projections and nominations required by this
Agreement in a manner intended to maintain Crude Oil and Product operational
volumes within the Operational Volume Range.
 
(h)    Prior to entering into any Ancillary Contract that does not by its terms
expire or terminate on or before May 31, 2013, Aron will endeavor, in good faith
and subject to any confidentiality restrictions, to afford the Company an
opportunity to review and comment on such Ancillary Contract or the terms
thereof and to confer with the Company regarding such Ancillary Contract and
terms, and if Aron enters into any such Ancillary Contract without the Company's
consent, the Company shall not be obligated to assume such Ancillary Contract
pursuant to Section 19.1(c) below.
 
5.5    Transportation, Storage and Delivery of Crude Oil.
 
(a)    Aron shall have the exclusive right to inject (except for such injections
by the Company otherwise contemplated hereby), store and withdraw Crude Oil in
the Crude Storage Tanks as provided in the Storage Facilities Agreement.
 
(b)    Pursuant to the Required Storage and Transportation Arrangements, Aron
shall have the right to inject (except for such injections by the Company
otherwise contemplated hereby), store, transport and withdraw Crude Oil in and
on the Included

24
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
Crude Pipeline to the same extent as the Company's rights to do so prior to the
implementation of the Required Storage and Transportation Arrangements.
 
(c)    Provided no Default or Event of Default has occurred and is continuing,
the Company shall be permitted to withdraw from the Crude Storage Tanks and take
delivery of Crude Oil on any day and at any time. The withdrawal and receipt of
any Crude Oil by the Company at the Crude Intake Point shall be on an “ex works”
basis. Aron shall be responsible only for arranging transportation and delivery
of Crude Oil into the Crude Storage Tanks and the Company shall bear sole
responsibility for arranging the withdrawal of Crude Oil from the Crude Storage
Tanks. The Company shall take all actions necessary to maintain a connection
with the Crude Storage Tanks to enable withdrawal and delivery of Crude Oil to
be made as contemplated hereby.
 
5.6    Title, Risk of Loss and Custody.
 
(a)    Title to and risk of loss of the Crude Oil shall pass from Aron to the
Company at the Crude Delivery Point. The Company shall assume custody of the
Crude Oil as it passes the Crude Delivery Point.
 
(b)    During the time any Crude Oil or Products is held in any Storage
Facilities, the Company, in its capacity as operator of the Storage Facilities
and pursuant to the Storage Facilities Agreement, shall be solely responsible
for compliance with all Applicable Laws, including all Environmental Laws,
pertaining to the possession, handling, use and processing of such Crude Oil or
Products and shall indemnify and hold harmless Aron, its Affiliates and their
agents, representatives, contractors, employees, directors and officers, for all
Liabilities directly or indirectly arising therefrom except to the extent such
Liabilities are caused by or attributable to any of the matters for which Aron
is indemnifying the Company pursuant to Article 20.
 
(c)    At and after transfer of any Crude Oil at the Crude Delivery Point, the
Company shall be solely responsible for compliance with all Applicable Laws,
including all Environmental Laws pertaining to the possession, handling, use and
processing of such Crude Oil and shall indemnify and hold harmless Aron, its
Affiliates and their agents, representatives, contractors, employees, directors
and officers, for all Liabilities directly or indirectly arising therefrom.
 
(d)    Notwithstanding anything to the contrary herein, Aron and the Company
agree that the Company shall have an insurable interest in Crude Oil that is
subject to a Procurement Contract and that the Company may, at its election and
with prior notice to Aron, endeavor to insure the Crude Oil. If pursuant to the
terms of this Agreement, the Company bears the loss of any Crude Oil, then
(subject to any other setoff or netting rights Aron may have hereunder) any
insurance payment to Aron made to cover same shall be promptly paid over by Aron
to the Company.
 
5.7    Contract Documentation, Confirmations and Conditions.
 
(a)    Aron's obligations to deliver Crude Oil under this Agreement shall be
subject to (i) the Company's identifying and negotiating potential Procurement
Contracts,

25
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
in accordance with Section 5.3, that are acceptable to both the Company and Aron
relating to a sufficient quantity of Crude Oil to meet the Refinery's
requirements, (ii) the Company's performing its obligations hereunder with
respect to providing Aron with timely nominations, forecasts and projections
(including Projected Monthly Run Volumes, as contemplated in Section 5.4(a)) so
that Aron may make timely nominations under the Procurement Contracts, (iii) all
of the terms and conditions of the Procurement Contracts, (iv) any other
condition set forth in Section 5.1 above and (v) no Event of Default having
occurred and continuing with respect to the Company.
 
(b)    In documenting each Procurement Contract, Aron will endeavor and
cooperate with the Company, in good faith and in a commercially reasonable
manner, to obtain the Third Party Supplier's agreement that a copy of such
Procurement Contract may be provided to the Company; provided that this Section
5.7(b) in no way limits the Company's rights to consent to all Procurement
Contracts as contemplated by Section 5.3. In addition, to the extent it is
permitted to do so, Aron will endeavor to keep the Company apprised of, and
consult with the Company regarding, the terms and conditions being incorporated
into any Procurement Contract under negotiation with a Third Party Supplier.
 
(c)    The Company acknowledges and agrees that, subject to the terms and
conditions of this Agreement, it is obligated to purchase and take delivery of
all Crude Oil acquired by Aron under Procurement Contracts executed in
connection herewith and subject to the terms and conditions specified in Section
5.4 above. In the event of a dispute, Aron will provide, to the extent legally
and contractually permissible, to the Company, a copy of the Procurement
Contract in question.
 
5.8    DISCLAIMER OF WARRANTIES. EXCEPT FOR THE WARRANTY OF TITLE WITH RESPECT
TO CRUDE OIL DELIVERED HEREUNDER, ARON MAKES NO WARRANTY, CONDITION OR OTHER
REPRESENTATION, WRITTEN OR ORAL, EXPRESS OR IMPLIED, OF MERCHANTABILITY, FITNESS
OR SUITABILITY OF THE CRUDE OIL FOR ANY PARTICULAR PURPOSE OR OTHERWISE.
FURTHER, ARON MAKES NO WARRANTY OR REPRESENTATION THAT THE CRUDE OIL CONFORMS TO
THE SPECIFICATIONS IDENTIFIED IN ARON'S CONTRACT WITH ANY THIRD PARTY SUPPLIER.
 
5.9    Quality Claims and Claims Handling.
 
(a)    The failure of any Crude Oil that Aron hereunder sells to the Company to
meet the specifications or other quality requirements applicable thereto as
stated in Aron's Procurement Contract for that Crude Oil shall be for the sole
account of the Company and shall not entitle the Company to any reduction in the
amounts due by it to Aron hereunder; provided, however, that any claims made by
Aron with respect to such non-conforming Crude Oil shall be for the Company's
account and resolved in accordance with Section 5.9(d).
 
(b)    The Parties shall consult with each other and coordinate how to handle
and resolve any claims arising in the ordinary course of business (including
claims related to

26
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
Crude Oil, pipeline or ocean transportation, and any dispute, claim, or
controversy arising hereunder between Aron and any of its vendors who supply
goods or services in conjunction with Aron's performance of its obligations
under this Agreement) made by or against Aron. In all instances wherein claims
are made by a third party against Aron which will be for the account of the
Company, the Company shall have the right, subject to Section 5.9(c), to either
direct Aron to take commercially reasonable actions in the handling of such
claims or assume the handling of such claims in the name of Aron, all at the
Company's cost and expense. To the extent that the Company believes that any
claim should be made by Aron for the account of the Company against any third
party (whether a Third Party Supplier, terminal facility, pipeline, storage
facility or otherwise), and subject to Section 5.9(c), Aron will take any
commercially reasonable actions as requested by the Company either directly, or
by allowing the Company to do so, to prosecute such claim all at the Company's
cost and expense and all recoveries resulting from the prosecution of such claim
shall be for the account of the Company.
 
(c)    Aron shall, in a commercially reasonable manner, cooperate with the
Company in prosecuting any such claim and shall be entitled to assist in the
prosecution of such claim at the Company's expense.
 
(d)    Notwithstanding anything in Section 5.9(b) to the contrary, Aron may
notify the Company that Aron is retaining control over the resolution of any
claim referred to in Section 5.9(b) if Aron, in its reasonable judgment, has
determined that it has commercially reasonable business considerations for doing
so based on any relationships that Aron or any of its Affiliates had, has or may
have with the third party involved in such claim; provided that, subject to such
considerations, Aron shall use commercially reasonable efforts to resolve such
claim, at the Company's expense and for the Company's account. In addition, any
claim that is or becomes subject to Article 19 shall be handled and resolved in
accordance with the provisions of Article 19.
 
(e)    If any claim contemplated in this Section 5.9 involves a counterparty
that is an Affiliate of Aron and the management and operation of such
counterparty is under the actual and effective control of Aron, then the Company
shall control the dispute and resolution of such claim.
 
5.10    Communications.
 
(a)    Each Party shall promptly provide to the other copies of any and all
written communications and documents between it and any third party which in any
way relate to Ancillary Costs, including but not limited to written
communications and documents with Pipeline Systems, provided that Aron has
received such communications and documents in respect of the Pipeline System
and/or any communications and documents related to the nominating, scheduling
and/or chartering of vessels; provided that neither Party shall be obligated to
provide to the other any such materials that contain proprietary or confidential
information and, in providing any such materials, such Party may redact or
delete any such proprietary or confidential information.

27
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
(b)    With respect to any proprietary or confidential information referred to
in Section 5.10(a), Aron shall promptly notify the Company of the nature or type
of such information and use its commercially reasonable efforts to obtain such
consents or releases as necessary to permit such information to be made
available to the Company.
 
(c)    The Parties shall coordinate all nominations and deliveries according to
the communications protocol on Schedule J hereto.
 
 
ARTICLE 6
 
PURCHASE PRICE FOR CRUDE OIL
 
6.1    Daily Volumes. Each Business Day the Company shall provide to Aron, by no
later than 1:00 pm CPT meter tickets and/or meter readings, and tank gauge
readings confirming the Measured Crude Quantity for each Crude Storage Tank for
all Delivery Dates since the prior Business Day.
 
6.2    Purchase Price. As the purchase price for the Net Crude Sales Volume for
any month, the Company shall owe to Aron when due the Monthly Crude Payment
determined with respect to that Net Crude Sales Volume, subject to application
of the relevant prices as provided on Schedule B hereto and calculation of the
Monthly Crude Oil True-up Amount as provided for on Schedule C hereto, and
payable as provided in Section 10.2.
 
6.3    Monthly Crude Payment. For any month, the “Monthly Crude Payment” shall
equal, with respect to the Net Crude Sales Volume for such month, the sum of (A)
the product of (1) the Monthly Crude Price for that month and (2) the Net Crude
Sales Volume for such month (the amount determined in this clause (A) may be a
positive or negative number), (B) the Crude Purchase Fee for that month and (C)
the Ancillary Costs for that month. If the Monthly Crude Payment is a negative
number, then the absolute value thereof shall represent an amount owed from Aron
to the Company and payable as provided in Section 10.2.
 
6.4    As used herein:
 
(a)    For any month, the “Crude Purchase Fee” shall equal the sum of (A) the
product of (1) Level One Fee per barrel and (2) the Reduced Fee Barrels for such
month, plus (B) the product of (1) Level Two Fee per barrel and (2) the greater
of (x) zero and (y) the Actual Monthly Crude Run for such month minus the
Reduced Fee Barrels for such month, minus (C) if a Monthly Procurement Shortfall
exists for such month, the product of the Shortfall Procurement Barrels for such
month and Adjustment Fee per Barrel.
 
(b)    “Reduced Fee Barrels” means, for any month, whichever of the following is
the smallest quantity: (i) the Actual Monthly Crude Run for such month, (ii) the
Designated Company-Sourced Barrels for such Month and (iii) seventeen thousand
(17,000) Barrels; provided that in no event shall the foregoing be less than
zero.

28
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
(c)    “Actual Monthly Crude Run” means, for any month, the Net Crude Sales
Volume for such month plus the aggregate quantity of those Other Barrels that
are actually delivered and received at the Crude Storage Tanks during such
month.
 
(d)    A “Monthly Procurement Shortfall” shall exist, for any month, if the
Procurement Contracts providing for delivery during such month do not, in the
aggregate, result in deliveries that equal or exceed an average of seventy
thousand (70,000) Barrels per day.
 
(e)    If a Monthly Procurement Shortfall exists for any month, then the
“Shortfall Procurement Barrels” for such month shall equal the lesser of (i)
seventy thousand (70,000) Barrels minus the average daily quantity of Barrels
that are contemplated to be delivered under Procurement Contracts during such
month multiplied by the number of days in such month and (ii) the average daily
quantity of Barrels that were delivered under the Rejected Procurement Contracts
for such month multiplied by the number of days in such month, minus the Other
Rejected Barrels for such month.
 
(f)    “Rejected Procurement Contract” means, for any month, a contract that was
first proposed as a Procurement Contract by the Company pursuant to Section
5.3(b) that contemplated deliveries during such month, was proposed to Aron no
later than the last Business Day prior to the scheduling day for such month
which Aron rejected and was entered into by the Company; provided that such
contract shall only constitute a Rejected Procurement Contract if the economic
and other material terms thereof are no more favorable to the Company than the
economic and other materials terms thereof in the proposed Procurement Contract
offered to Aron and if Aron had a period of at least two weeks following the
initial date on which such contract was proposed in which to determine whether
or not to enter into or reject such contract.
 
(g)    Those Designated Company-Sourced Barrels for any month that are not
delivered under Rejected Procurement Contracts constitute the “Primary Company
Barrels” for such month. If the Reduced Fee Barrels for such month exceed the
Primary Company Barrels for such month, then such excess shall be the “Other
Rejected Barrels” for such month.
 
6.5    Material Crude Grade Changes. If either the Company or Aron concludes in
its reasonable judgment that the specifications (including specific gravity and
sulfur content of the Crude Oil) of the Crude Oil procured, or projected to be
procured, differ materially from the grades that have generally been run by the
Refinery, then the Company and Aron will endeavor in good faith to mutually
agree on (i) acceptable price indices for such Crude Oil, and (ii) a settlement
payment from one Party to the other sufficient to compensate the relevant Party
for the relative costs and benefits to each of the price differences between the
prior price indices and the amended price indices.
 
6.6    Upon Aron's request, the Company will provide documentation evidencing
all purchases of Designated Company-Sourced Barrels for any month.
 

29
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
ARTICLE 7
 
TARGET INVENTORY LEVELS AND WORKING CAPITAL ADJUSTMENT
 
7.1    Target Inventory Levels. Aron will set monthly inventory targets for
Crude Oil and Products. Such monthly inventory targets for Crude Oil and
Products shall be subject to the minimum and maximum inventory levels for each
Pricing Group indicated on Schedule P hereto.
 
7.2    Target Month End Crude Volume.
 
(a)    By no later than two (2) Business Days prior to the earliest Contract
Cutoff Date occurring in each Nomination Month, the Company shall notify Aron of
the aggregate quantity of Crude Oil that the Company expects to run at the
Refinery during the subject Delivery Month (the “Projected Monthly Run Volume”).
 
(b)    For each month of the Term, the “Target Month End Crude Volume” shall
equal (i) the Target Month End Crude Volume for the immediately preceding month,
subject to any adjustment thereto made pursuant to Section 7.1, plus (ii) the
aggregate volume of Crude Oil that Aron has nominated under the Procurement
Contracts for delivery during that month pursuant to Section 5.4(b), plus (iii)
the aggregate volume of the expected Other Barrels, minus (iv) the Projected
Monthly Run Volume for that month (except that the Target Month End Crude Volume
as of the Commencement Date and as of the end of the first month of the Term
shall be the respective volumes specified as such on Schedule I hereto).
 
(c)    In establishing a Target Month End Crude Volume, Aron acknowledges that
its ability to increase any such Target Month End Crude Volume is constrained to
the extent that the Crude Oil available for delivery under the Procurement
Contracts plus Other Barrels available for delivery during such month are not
greater than the Company's Crude Oil requirements for the Refinery for the month
related to such Target Month End Crude Volume.
 
(d)    After Aron has established a Target Month End Crude Volume for any month,
it may change such Target Month End Crude Volume as follows:
 
(i)If the Actual Month End Crude Volume is above the Target Month End Crude
Volume by more than thirty five thousand (35,000) Barrels and the Projected Net
Crude Consumption is greater than the Actual Net Crude Consumption, then Aron
may increase the Target Month End Crude Volume for such Delivery Month by the
lesser of (i) the Actual Month End Crude Volume minus the sum of the Target
Month End Crude Volume plus thirty five thousand (35,000) Barrels and (ii) the
Projected Net Crude Consumption minus the Actual Net Crude Consumption. If the
Target Month End Crude Volume is above the Actual Month End Crude Volume by more
than thirty five thousand (35,000) Barrels and the Actual Net Crude Consumption
is greater than the Projected Net Crude Consumption, then Aron may reduce the
Target Month End Crude Volume for such Delivery Month by the lesser of (i) the
Target Month End Crude Volume

30
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
minus the sum of the Actual Month End Crude Volume plus thirty five thousand
(35,000) Barrels and (ii) the Actual Net Crude Consumption minus the Projected
Net Crude Consumption. Aron must notify the Company of its intent to make this
change within four (4) Business Days after the end of such Delivery Month. The
Company may dispute this change within one (1) Business Day after receiving such
notification from Aron.
 
(ii)In addition, Aron may adjust the Target Month End Crude Volume with the
consent of the Company.
 
In all cases described above, the changed Target Month End Crude Volume affects
only the subject month and does not impact the calculation of the Target Month
End Crude Volume in subsequent months pursuant to Section 7.2(b).
(e)    If, with respect to any delivery month, the operator of any Included
Crude Pipeline notifies Aron that its required Crude Oil Linefill for such month
is greater than or less than the amount specified for such Included Crude
Pipeline on Schedule D hereto, then the minimum and maximum Crude Oil inventory
levels specified on Schedule D hereto shall, in such month (and for any
subsequent months for which such increase or decrease remains in effect), be
increased or decreased by an amount equal to such increase or decrease in such
required Crude Oil Linefill.
 
7.3    Target Month End Product Volume.
 
(a)    By the thirteenth (13th) of each month the Company shall provide to Aron
its standard run-out report (the “Run-out Report”) showing the estimated
quantities of each Product that it expects to produce and deliver to Aron during
the following month and the quantities of each Product it expects to sell under
the Marketing and Sales Agreement during such following month (for each Product,
the “Projected Monthly Production Volume”), which may, from time to time, be
adjusted by the Company.
 
(b)    For each month and each type of Product, Aron shall from time to time
(but subject to any applicable notification deadlines specified on Schedule D
hereto) specify an aggregate quantity and grade that shall be the “Target Month
End Product Volume” for that month (except that the Target Month End Product
Volume for each type of Product as of the Commencement Date and as of the end of
the first month of the Term shall be the respective volumes specified as such on
Schedule I hereto).
 
(c)    Provided that the Company has complied with its obligations under the
Marketing and Sales Agreement, and subject to events of Force Majeure, facility
turnarounds, the performance of any third parties (including purchasers of
Products under the Marketing and Sales Agreement), Aron will, in establishing
each Target Month End Product Volume, cause such Target Month End Product Volume
to be within the applicable range specified for such Product on Schedule D
hereto.
 
(d)    At any time prior to the beginning of the month to which a Target Month
End Product Volume relates (but subject to any applicable notification deadlines

31
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
specified on Schedule D hereto), Aron may change such Target Month End Product
Volume.
 
(e)    After Aron has established a Target Month End Product Volume, it may
change such Target Month End Product Volume if one of the following occurs: (i)
the Actual Month End Product Volume is below the minimum of the Operational
Volume Range or (ii) the Actual Month End Product Volume is above the maximum of
the Operational Volume Range, in which case Aron may change its Target Month End
Product Volume for such month to equal the Actual Month End Product Volume. Aron
must notify the Company of its intent to make this change within four (4)
Business Days after the end of such Delivery Month. The Company may dispute this
change within one (1) Business Day after receiving such notification from Aron.
In all cases described above, the changed Target Month End Product Volume
affects only the subject month and does not impact the calculation of the Target
Month End Product Volume in subsequent months.
 
(f)    The Target Month End Product Volume will be adjusted in accordance with
the procedure for Excluded Transactions as described in the Marketing and Sales
Agreement.
 
In addition, Aron may adjust the Target Month End Product Volume with the
consent of the Company.
7.4    Monthly Working Capital Adjustment. Promptly after the end of each month,
Aron shall determine the Monthly Working Capital Adjustment.
 
7.5    Monthly Product Sale Adjustments. For each month (or portion thereof)
during the term of the Marketing and Sales Agreement and for each Product Group,
Aron shall determine whether an amount is due by one Party to the other (for
each Product Group, a “Monthly Product Sale Adjustment”) in accordance with the
following terms and conditions:
 
(a)    For each Product Group and relevant period, Aron shall determine (i) the
aggregate quantity of barrels of such Product Group sold during such period
under Product Purchase Agreements and Company Purchase Agreements, (ii) the
aggregate quantity of barrels of such Product Group sold under Excluded
Transactions executed pursuant to Section 2.2(c) of the Marketing and Sales
Agreement and (iii) the Aggregate Receipts (as defined below);
 
(b)    If, for any Product Group and relevant period, (i) the Aggregate Receipts
exceeds the Index Value (as defined below), then the Monthly Product Sale
Adjustment for that Product Group shall equal such excess and shall be due to
the Company and (ii) the Index Value exceeds the Aggregate Receipts, then the
Monthly Product Sale Adjustment for that Product Group shall equal such excess
and shall be due to Aron;
 
(c)    If Aron determines that any Monthly Product Sale Adjustment is due, it
will include its calculation of such amount in the documentation provided to the
Company for the relevant period pursuant to Section 10.2 and such Monthly
Product Sale Adjustment shall be incorporated as a component of the Monthly
True-up Amount due

32
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
for such period which, if due to the Company, shall be expressed as a positive
number and, if due to Aron, shall be expressed as a negative number; and
 
(d)    As used herein:
 
(i)    “Aggregate Receipts” shall mean, for any Product Group and relevant
period, the sum of (x) the actual aggregate purchase value invoiced by Aron for
all quantities of such Product Group that Aron delivered during such period
(without giving effect to any offsetting Excluded Transactions) under Product
Purchase Agreements with Customers and under Company Purchase Agreements with
Company Purchasers (as defined in the Marketing and Sales Agreement) and (y) for
any Excluded Transaction executed pursuant to Section 2.2(d)] and 2.2(c) of the
Marketing and Sales Agreement, the aggregate purchase price that would have been
payable under the proposed Product Purchase Agreement in connection with which
such Excluded Transaction was executed;
 
(ii)    “Index Value” shall mean, for any Product Group and relevant period, the
product of (A) the sum of the aggregate quantity of barrels of such Product
Group sold during such period (without giving effect to any offsetting Excluded
Transactions) under Product Purchase Agreements and Company Purchase Agreements
and the quantity of sales for such period covered by clause (y) of the
definition of Aggregate Receipts, multiplied by (B) the Long Product FIFO Price
for that Product Group and period.
 
7.6    Monthly Cover Costs. If, for any month (or portion thereof), Aron
reasonably determines that, as a result of the Company's failure to produce the
quantities of Product projected under this Agreement or the Company's failure to
comply with its obligations under the Marketing and Sales Agreement, Aron
retains insufficient quantities of Product to comply with its obligations to any
third parties or the Company, whether under Product Purchase Agreements, Company
Purchase Agreements or Excluded Transactions, and Aron incurs any additional
costs and expenses in procuring and transporting Product from other sources for
purposes of covering such delivery obligations or the shortfall in the quantity
held for its account (collectively, “Monthly Cover Costs”), then the Company
shall be obliged to reimburse Aron for such Monthly Cover Costs. If Aron
determines that any Monthly Cover Costs are due to it, Aron shall promptly
communicate such determination to the Company and, subject to any mitigation of
such costs actually achieved by the Company, include the calculation of such
amount in the documentation provided to the Company for the relevant period
pursuant to Section 10.2 and such Monthly Cover Costs shall be incorporated as a
component of the Monthly True-up Amount due for such period hereunder.
 
7.7    Costs Related to Shortfall. To the extent that Aron is required to cover
any shortfall in any Product delivery, whether under a Product Purchase
Agreement or Company Purchase Agreement or otherwise, by any inventory it owns
and acquires separately from the inventory owned and maintained in connection
with this Agreement, any cost or loss incurred by Aron in connection therewith
that is not otherwise included as a Cover Cost shall constitute an Ancillary
Cost that is to be reimbursed to Aron.

33
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
7.8    Monthly Excluded Transaction Fee. For any barrel of gasoline or diesel
delivered by Aron under an Excluded Transaction (net of any purchases under
Excluded Transactions), Aron shall be obligated to pay to the Company an amount
equal to the applicable Per Barrel Adjustment (as set forth on Schedule K to
this Agreement). For each month, Aron shall determine the net quantities of
gasoline and jet fuel delivered during such month under Excluded Transactions
and the aggregate amount due under this Section 7.8 as a result of such
deliveries (the “Monthly Excluded Transaction Fee”).
 
ARTICLE 8
 
PURCHASE AND DELIVERY OF PRODUCTS
 
8.1    Purchase and Sale of Products. Aron agrees to purchase and receive from
the Company, and the Company agrees to sell and deliver to Aron, the entire
Products output of the Refinery from and including the Commencement Date through
the end of the Term of this Agreement, at the prices determined pursuant to this
Agreement and otherwise in accordance with the terms and conditions of this
Agreement.
 
8.2    Delivery and Storage of Products.
 
(a)    Unless otherwise agreed by Aron, all Products shall be delivered by the
Company to Aron at the Products Delivery Point into the Product Storage Tanks,
on an FOB basis.
 
(b)    Aron shall have exclusive right to store Products in the Product Storage
Tanks as provided in the Storage Facilities Agreement.
 
8.3    Expected Yield and Estimated Output.
 
(a)    On or before the Commencement Date, the Company will provide to Aron an
expected Product yield for the Refinery based on its then current operating
forecast for the Refinery (the “Initial Estimated Yield”). From time to time,
based on its then current operating forecast for the Refinery, the Company may
provide to Aron a revised expected Product yield for the Refinery (each, a
“Revised Estimated Yield” and, together with the Initial Estimated Yield, an
“Estimated Yield”).
 
(b)    On the Commencement Date and thereafter as set forth on Schedule J to
this Agreement, the Company shall, based on the then current Estimated Yield and
such other operating factors as it deems relevant, prepare and provide to Aron
an estimate of the Product quantities it expects to deliver to Aron during such
month (each, a “Monthly Product Estimate”).
 
8.4    Delivered Quantities. For each Delivery Date, the Company shall provide
to Aron, by no later than 1:00 p.m., CPT on the next Business Day (except (i) in
the case of Friday and Saturday, then by the following Monday and (ii) in the
case of Sunday and Monday, then by the following Tuesday), meter tickets and/or
meter readings and tank gauge readings confirming the Measured Product Quantity
in each Product Storage Tank for each Product delivered during that Delivery
Date.

34
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
8.5    Title and Risk of Loss. Title and risk of loss to Products shall pass
from the Company to Aron as Products pass the Products Delivery Point. Aron
shall retain title through the Included Product Pipelines and in the Included
Third Party Storage Tanks. Title and risk of loss to Products shall pass from
Aron to the Company as Products pass at the Products Offtake Point.
 
8.6    Product Specifications. The Company agrees that all Products sold to Aron
hereunder shall conform to the respective specifications set forth on Schedule A
or to such other specifications as are from time to time agreed upon by the
Parties.
 
8.7    Purchase Price of Products. The per unit price for each type of Product
sold to Aron hereunder shall equal the Long Product FIFO Price specified for
such Product (the “Product Cost”), subject to application of the relevant prices
as provided on Schedule B and calculation of the Monthly Product True-up Amount
as provided for on Schedule C.
 
8.8    [Reserved.]
 
8.9    Transportation, Storage and Delivery of Products.
 
(a)    Aron shall have the exclusive right to inject, store and withdraw
Products in the Products Storage Tanks as provided in the Storage Facilities
Agreement.
 
(b)    Pursuant to the Required Storage and Transportation Arrangements, Aron
shall have the exclusive right to inject (except for such injections by the
Company otherwise contemplated hereby), store, transport and withdraw Products
in and on the Included Product Pipelines and the Included Third Party Storage
Tanks to the same extent as the Company's rights to do so prior to the
implementation of the Required Storage and Transportation Arrangements.
 
8.10    Material Product Grade Changes. If either the Company or Aron concludes
in its reasonable judgment that the specifications or the mix of the
constituents of a Pricing Group produced, or projected to be produced, differ
materially from those that have generally been produced by the Refinery, then
the Company and Aron will endeavor in good faith to mutually agree on (i)
acceptable price indices for such Product, and (ii) a settlement payment from
one Party to the other sufficient to compensate the Parties for the relative
costs and benefits to each of the price differences between the prior price
indices and the amended price indices.
 
8.11    Certain Regulatory Matters. If Aron shall determine, in its sole
judgment, that as a result of any law or regulation or interpretation thereof
(or compliance by it with any request, guideline or directive) it is not
permitted to hold or own asphalt or it would, were it to continue to hold or own
asphalt, be or likely to be subject to additional or increased burdens or costs,
then it shall notify the Company in writing of such determination and specify in
such notice a date (the “Asphalt Transfer Date”) upon which the Company shall
purchase from Aron all asphalt then held by Aron in any of the Product Storage
Facilities at a per Barrel purchase price equal to the applicable price listed
on Schedule B hereto; provided that if the basis for giving such notice is that
Aron is or likely may be subject to additional or increased burdens or costs,
then such Asphalt Transfer Date shall occur no earlier than 6 months after the
date such notice is given and to the extent that Aron incurs any such additional
or increased burdens or costs after such notice

35
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
and prior to such Asphalt Transfer Date, such additional or increased burdens or
costs shall constitute Ancillary Costs hereunder; provided, however, that the
Company may give notice to Aron of the acceleration of the Asphalt Transfer Date
to an earlier date, with such earlier date occurring no less than three (3)
months following the date of the Company's notice of acceleration. Aron shall
estimate the volume of such asphalt and aggregate purchase price therefor and
such aggregate estimated purchase price shall be payable to Aron as part of the
Interim Payment due on such date. Thereafter, Aron shall promptly determine the
volume of such asphalt and the aggregate definitive purchase price therefor
(which to the extent applicable will reflect the application of the monthly true
up calculations pursuant to Schedule C hereto) and to the extent such aggregate
definitive purchase price differs from such aggregate estimated purchase price,
the difference shall be included as an adjustment to the first Interim Payment
due following the determination of such aggregate definitive purchase price. In
addition, from and after the Asphalt Transfer Date, asphalt shall no longer
constitute a Product for purposes of this Agreement or any of the other
documents related hereto and, to the extent reasonably requested by Aron, the
parties shall make such further amendments to this Agreement and such other
documents are may be necessary to reflect the removal of asphalt from the
definition of Products.
 
ARTICLE 9
 
ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS; TANK MAINTENANCE
 
9.1    Ancillary Costs.
 
(a)    From time to time, Aron shall estimate Ancillary Costs it expects to
incur with respect to each day occurring during any month. As provided in
Section 10.1, Aron shall include such daily estimate of Ancillary Costs in the
determination of the Interim Payments due with respect to each day in such
month.
 
(b)    Without limiting the foregoing, the Company agrees to reimburse Aron for
all Ancillary Costs incurred by Aron. Such reimbursement shall occur from time
to time upon demand of Aron to the Company. When making such demand, Aron shall
promptly provide the Company with copies of any relevant invoices for Ancillary
Costs incurred by Aron. All refunds or adjustments of any type received by Aron
related to any Ancillary Costs shall be reflected in the Monthly True-up Amount
as provided in Section 10.2 below.
 
9.2    Month End Inventory.
 
(a)    As of 11:59:59 p.m., CPT, on the last day of each month, the Company
shall apply the Volume Determination Procedures to the Crude Storage Facilities
and the Product Storage Facilities, and based thereon shall determine for such
month (i) the aggregate volume of Crude Oil held in the Crude Storage Tanks at
that time, plus the Crude Oil Linefill at that time (the “Actual Month End Crude
Volume”) and (ii) for each Product, the aggregate volume of such Product held in
the Product Storage Tanks at that time, plus the aggregate volume of such
Product held in the Included Third Party Storage Tanks at that time, plus the
Product Linefill for such Product at that time (each, an

36
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
“Actual Month End Product Volume”). The Company shall notify Aron of the Actual
Month End Crude Volume and each Actual Month End Product Volume by no later than
5:00 p.m., CPT on the fifth Business Day thereafter, except that with respect to
volume information provided by third parties, the Company shall endeavor to
cause third parties to provide such information to Aron by the fifteenth (15th)
day after the end of such month.
 
(b)    Aron may, or may have Supplier's Inspector, witness all or any aspects of
the Volume Determination Procedures as Aron shall direct. If, in the judgment of
Aron or Supplier's Inspector, the Volume Determination Procedures have not been
applied correctly, then the Company will cooperate with Aron, or Supplier's
Inspector, to ensure the correct application of the Volume Determination
Procedures, including making such revisions to the Actual Month End Crude Volume
and any Actual Month End Product Volume as may be necessary to correct any such
errors.
 
9.3    Calculation of Sales.
 
(a)    For any month, the “Net Crude Sales Volume” shall equal (A) the sum of
(1) the Actual Month End Crude Volume for the prior month plus (2) the Monthly
Crude Receipts for such month, minus (B) the Actual Month End Crude Volume for
such month.
 
(b)    For any month, and for each Pricing Group (as defined on Schedule P), the
“Net Product Sales Volume” shall equal (A) the sum of (1) the Actual Month End
Product Volume for such month plus (2) the Monthly Product Sales for such month,
minus (B) the Actual Month End Product Volume for the prior month.
 
9.4    Disposition Following Force Majeure.
 
(a)    Notwithstanding anything to the contrary, if Aron decides or is required,
due to an event of Force Majeure affecting either Party or otherwise, to sell to
any unrelated third parties, in arm's length transactions, any quantities of
Crude Oil that, based on the then current Monthly Crude Forecast or Weekly
Projection, Aron would reasonably have expected to have sold to the Company (any
quantity of Crude Oil so disposed of by Aron being referred to as a “Disposed
Quantity”), then the Company shall be obligated to pay to Aron an amount equal
to the difference between the price at which such Disposed Quantity would have
been sold to the Company, minus the amount realized in the sale to a third party
(the “Disposition Amount”). In no event shall the Disposed Quantity exceed the
aggregate amount of Crude Oil that the Company would have been expected to
purchase based on their current Monthly Crude Forecast or Weekly Projection for
the period during which the Company is unable to take delivery of Crude Oil as
the result of the Force Majeure event or otherwise.
 
(b)    In connection with its selling any Disposed Quantity, Aron shall promptly
determine the Disposition Amount and issue to the Company an invoice for such
amount. The Company shall pay to Aron the invoiced amount no later than the
second Business Day after the date of such invoice. If, in connection with the
sale of any Disposed

37
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
Quantity, the Disposition Amount is a negative number, then Aron shall pay the
amount of such excess to the Company no later than the second Business Day after
the date of such invoice.
 
9.5    Tank Maintenance.
 
(a)    Promptly after the Company completes its annual business plan with
respect to any year, it shall notify Aron of any tank maintenance contemplated
with respect to such year that would result in any Crude Storage Tank, Product
Storage Tank or Duncan Storage Tank being unavailable for use by Aron. The
Company immediately shall notify Aron orally (followed by prompt written notice)
of any previously unscheduled downtime or maintenance of any Crude Storage Tank,
Product Storage Tank or Duncan Storage Tank and its expected duration.
 
(b)    The Company shall give Aron at least two (2) months' prior written notice
of any maintenance that the Company intends to conduct on any of the Crude
Storage Tanks, Product Storage Tanks or Duncan Tanks that would result in such
storage tank being taken out of service (“Tank Maintenance”). The Parties agree
to cooperate with each other in establishing the start date for any such
maintenance so as to not unnecessarily interfere with any of Aron's purchase or
sale commitments or to otherwise accommodate, to the extent reasonably
practicable, other commercial or market considerations that Aron deems relevant.
 
(c)    In connection with any Tank Maintenance, the Parties shall promptly
consult and endeavor to agree on adjusted inventory minimum and maximum levels
and other appropriate adjustments hereunder that are to apply during the period
of such Tank Maintenance.
 
(d)    The Company agrees that it will use its best efforts, consistent with
good industry standards and practices, to complete (and to cause any third
parties to complete) any Tank Maintenance as promptly as practicable. The
Company shall provide Aron with an initial estimate of the period of any Tank
Maintenance and shall regularly update Aron as to the progress of such Tank
Maintenance. If, the Company determines that the expected completion date for
Tank Maintenance has or is likely to change by thirty (30) days or more, it
shall promptly notify Aron of such determination.
 
(e)    If as a result of Tank Maintenance and/or any unscheduled events
resulting in the loss of tank availability, an aggregate volume of more than
three hundred thousand (300,000) Barrels (based on shell capacity) of the
storage tanks included in the Included Locations has ceased to be available for
any period of at least ninety (90) consecutive days, then (i) the Company shall
be obligated to reimburse Aron for any loss, costs and damages incurred or
realized by Aron as a result of its maintaining, terminating or obtaining any
Related Hedges in connection with such change in the Operational Volume Range
and (ii) the Level Two Fee shall automatically be changed to equal the Second
Level Two Fee set forth in the Fee Letter. Upon restoration of tanks to service
such that less than three hundred thousand (300,000) Barrels (based on shell
capacity) of the storage tanks included in the Included Locations are
unavailable, the reimbursement

38
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
obligation set forth in (i) above shall cease and the fee shall automatically
revert from the Second Level Two Fee to the Level Two Fee, as each is set forth
in the Fee Letter; provided that the Company shall be obligated to reimburse
Aron for any loss, costs and damages incurred or realized by Aron as a result of
its maintaining, terminating or obtaining any Related Hedges in connection with
the restoration of such tank capacity.
 
ARTICLE 10
 
PAYMENT PROVISIONS
 
10.1    Interim Payments.
 
(a)    For each day, Aron will calculate a provisional payment (each an “Interim
Payment”) by applying the applicable Daily Prices to the Estimated Daily Net
Crude Sales and Estimated Daily Net Product Sales for that day, plus an estimate
of Ancillary Costs for such day to the extent not directly invoiced to the
Company, in the manner illustrated on Schedule G and subject to the following
terms and conditions:
 
(i)    in determining the Estimated Daily Net Crude Sales or Estimated Daily Net
Product Sales for any calendar day, Aron shall use the inventory data reported
by the Company on the immediately preceding day if such data are available;
 
(ii)    if such prior day's inventory data are not available, but inventory data
have been reported by the Company on any day within two (2) Business Days
preceding such calendar day, then Aron shall use the most recently available
reported inventory data from such two (2) Business Day period; and
 
(iii)    if inventory data have not been reported on any day within such two (2)
Business Day period, Aron will use the inventory data for the day occurring
during the thirty (30) day period preceding such calendar day that results in
the largest Estimated Daily Net Crude Sales or the smallest Estimated Daily Net
Product Sales (as the case may be);
 
provided that, if Aron determines an Interim Payment using any inventory data
covered by clause (ii) or (iii) above or determines that any inventory data it
has used in such determination was inaccurate, then Aron may, at its option,
adjust future Interim Payments (no more often than once per calendar week) to
take account of any corrected inventory data or any inventory data that, if
available, would have complied with clause (i) above.
(b)    With respect to the Estimated Daily Net Crude Sales and Estimated Daily
Net Product Sales,
(i)    The inventory data to be used in determining each shall include the Best
Available Inventory Data.
(ii)    The Company shall, at the end of each day, provide to Aron inventory
reports in the form set forth on Schedule U, showing the quantity of

39
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
Crude Oil held in Crude Storage Tanks and the quantities of Products held in
Product Storage Tanks; and
 
(iii)    Aron shall throughout any month, apply the Gross/Net Factors from the
most recent prior month that are available as of the beginning of such month.
 
(c)    For the purposes hereof,
 
(i)    “Estimated Daily Net Crude Sales” for any day shall be the estimate for
that day of the Crude Oil volume that equals (x) the aggregate volume of Crude
Oil held in the Crude Storage Tanks at the beginning of such day plus the Crude
Oil Linefill at the beginning of the second month prior thereto, plus (y) the
Daily Crude Storage Receipts for such day, minus (z) the aggregate volume of
Crude Oil held in the Crude Storage Tanks at the end of such day plus the Crude
Oil Linefill at the end of the second month prior thereto;
 
(ii)    “Estimated Daily Net Product Sales” for any day and Product shall be the
estimate for that day of the Product volume that equals (x) the aggregate volume
of such Product held in the Product Storage Tanks at the end of such day, plus
the aggregate volume of such Product held in the Included Third Party Storage
Tanks at the end of such day, plus the Product Linefill at the end of such day,
plus (y) the Daily Product Sales of such Product for such day, minus (z) the
aggregate volume of such Product held in the Product Storage Tanks at the
beginning of such day, plus the aggregate volume of such Product held in the
Included Third Party Storage Tanks at the beginning of such day, plus the
Product Linefill at the beginning of such day; and
 
(iii)    “Gross/Net Factors” mean for any month the calculations used to adjust
volumes for temperature and BS&W.
 
(d)    For each day, Aron shall determine the Estimated Daily Net Crude Sales
and Estimated Daily Net Product Sales, in a commercially reasonable manner based
on the inventory data and otherwise in the manner contemplated by this
Section 10.1 and Schedule G, and to the extent it deems appropriate taking into
account such other data as may be relevant to the determination of such
estimates.
 
(e)    [Reserved.]
 
(f)    The Company shall be obligated to pay Interim Payments to Aron as
follows: if Aron advises the Company of an Interim Payment on any Business Day,
then payment shall be due from the Company on the following Business Day.
 
(g)    For any Business Day, the Interim Payment to be determined and advised by
Aron shall be the Interim Payment for that day, provided that if such Business
Day is followed by one or more non-Business Days (whether weekends or Bank
Holidays), then Aron shall determine and advise to the Company the Interim
Payment for that Business Day as well as the Interim Payment each of such
following non-Business Days and all

40
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
 
such Interim Payments shall be due on the same day in accordance with
Section 10.1(e) above.
 
(h)    Notwithstanding anything herein to the contrary, with respect to Interim
Payments for March 2011, the Parties agree as follows:
 
(i)    Aron shall calculate Interim Payments for such month assuming an equal
and ratable number of Barrels of Crude Oil delivered on each day during such
month, based on an aggregate number of Barrels of Crude Oil delivered in such
month equal to (A) (i) the number of Barrels contracted for delivery under
Procurement Contracts for such month minus (ii) the difference between the sum
of the March month-end inventory targets (for all Crude Oil and Products
combined) and the sum of the initial month-end inventory targets as of the
Commencement Date as set forth on Schedule I (for all Crude Oil and Products
combined) divided by (B) the number of days in the month of March. Daily Product
Sales will be deemed to be zero throughout March 2011. Estimated Ancillary Costs
shall be incorporated into such calculation of such Interim Payments in the same
manner as contemplated under Section 10.1(a) above;
 
(ii)    For each day in March 2011, the Daily Price for Crude Oil will be equal
to the closing price on the most recent prior trading day for the prompt NYMEX
WTI futures contract, adjusted for the weighted average differentials under the
Procurement Contracts;
 
(iii)    the first ten million dollars ($10,000,000) in the aggregate of Interim
Payments shall be deferred so that such payments shall not be required to be
paid under Section 10.1, and such aggregate ten million dollars ($10,000,000)
shall be excluded from the Monthly True-up Amount calculation under Section 10.2
(such aggregate ten million dollars ($10,000,000) shall be referred to as the
“Deferred Interim Payment Amount”); and
 
(iv)    the Deferred Interim Payment Amount shall not be due from the Company to
Aron until the Termination Date hereunder, as which time such amount shall be
due and payable in full (unless payment of such amount is accelerated under
Article 18).
 
10.2    Monthly True-up Amount.
 
(a)    Aron will use commercially reasonable efforts to provide to the Company,
within fifteen (15) Business Days after the end of any month, a calculation and
appropriate documentation to support such calculation for such month for a
monthly true-up payment (the “Monthly True-up Amount”). The Monthly True-up
Amount for any month shall be equal to:
 
(i)    the Monthly Crude Oil True-up Amount (as defined in Schedule C); plus

41
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
(ii)    the Aggregate Monthly Product True-up Amount (as defined in Schedule C),
minus
 
(iii)    the Ancillary Costs for such month, plus
 
(iv)    the Monthly Excluded Transaction Fee, plus
 
(v)    the Monthly Product Sales Adjustment, minus
 
(vi)    the Monthly Cover Costs, plus
 
(vii)    the Monthly Working Capital Adjustment, plus
 
(viii)    any other amount then due from Aron to the Company under this
Agreement or any other Transaction Document, minus
 
(ix)    any other amount then due from the Company to Aron under this Agreement
or any other Transaction Document.
 
If the Monthly True-up Amount is a positive number, such amount shall be due
from Aron to the Company, and if the Monthly True-up Amount is a negative
number, then the absolute value thereof shall be due from the Company to Aron.
The Company shall pay any Monthly True-up Amount due to Aron within two (2)
Business Days after the Company's receipt of the monthly invoice and all related
documentation supporting the invoiced amount. Aron shall pay any Monthly True-up
Amount due to the Company within two (2) Business Days after making its
definitive determination of such amount.
(b)    For purposes of determining the amounts due under clauses (i) and (ii) of
Section 10.2(a), the definitions and formulas set forth in Schedule C shall
apply and for purposes of determining the amount due under clause (v) of
Section 10.2(a), the definitions and formula set forth in Schedule L shall
apply.
 
(c)    For purposes of determining the Monthly Crude Oil True-up Amount for the
first month of the Term hereof, and notwithstanding anything to the contrary in
Schedule C:
 
(i)    the “Short Crude FIFO Position” as of the end of the prior month (i.e.,
February 2011) shall equal the lesser of (x) zero and (y) the Commencement Date
Crude Oil Volume minus the Target Month End Crude Volume as of the Commencement
Date;
 
(ii)    the “Long Crude FIFO Position” as of the end of the prior month shall
equal the greater of (x) zero and (y) the Commencement Date Crude Oil Volume
minus the Target Month End Crude Volume as of the Commencement Date; and
 
(iii)    the “FIFO Sale Price from Prior Month” shall equal the “Step-in Price”
for Crude Oil as determined pursuant to Schedule B.

42
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
(d)    For the purposes of determining each Monthly Product True-up Amount for
the first month of the Term hereof, and notwithstanding anything to the contrary
in Schedule C:
 
(i)    the “Short Product FIFO Position” as of the end of the prior month (i.e.,
February 2011) for a particular Product Group shall equal the lesser of (x) zero
and (y) the Commencement Date Product Volume for that Product Group minus the
Target Month End Product Volume as of the Commencement Date for that Product
Group;
 
(ii)    the “Long Product FIFO Position” as of the end of the prior month shall
equal the greater of (x) zero and (y) the Commencement Date Product Volume for
that Product Group minus the Target Month End Product Volume as of the
Commencement Date for that Product Group; and
 
(iii)    the “Product FIFO Purchase Price from Prior Month” shall equal the
“Step-in Price” for such Product Group as determined pursuant to Schedule B.
 
10.3    Annual Fee. As additional consideration for the arrangements
contemplated hereby, the Company agrees to pay to Aron the Annual Fee for each
twelve (12) month period during the Term, to be paid in arrears, in equal
quarterly installments on June 1, September 1, December 1 and March 1 of each
year, and the Termination Date. The Annual Fee shall be prorated for any periods
of less than a full three months.
 
10.4    Invoices.
 
(a)    Invoices shall be prepared and submitted in accordance to Schedule J.
 
(b)    If the Company in good faith disputes the amount of any invoice issued by
Aron relating to any amount payable hereunder (including Interim Payments,
Monthly True-up Amounts or Ancillary Costs), it nonetheless shall pay Aron the
full amount of such invoice by the due date and inform Aron in writing of the
portion of the invoice with which it disagrees and why; provided that, to the
extent that the Company promptly informs Aron of a calculation error that is
obvious on its face, the Company shall pay Aron the undisputed amounts and may
retain such disputed amount pending resolution of such dispute. The Parties
shall cooperate in resolving the dispute expeditiously. If the Parties agree
that the Company does not owe some or all of the disputed amount or as may be
determined by a court pursuant to Article 23, Aron shall return such amount to
the Company, together with interest at the Fed Funds Rate from the date such
amount was paid, within two (2) Business Days from, as appropriate, the date of
their agreement or the date of the final, non-appealable decision of such court.
Following resolution of any such disputed amount, Aron will issue a corrected
invoice and any residual payment that would be required thereby will be made by
the appropriate Party within two (2) Business Days. To the extent that the
Existing Procurement Contract permits disputed amounts to be retained pending
resolution of disputes, the Parties agree to permit disputed amounts to be
retained hereunder on the same terms, notwithstanding anything hereunder to the
contrary.

43
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
10.5    Other Feedstocks. If Aron procures any catfeed or other non-Crude Oil
feedstocks for the Company to run at the Refinery, the parties shall agree in
connection with such procurement upon terms for incorporating the purchase of
such feedstocks into the daily and monthly settlements contemplated by
Sections 10.1 and 10.2 above.
 
10.6    Interest. Interest shall accrue on late payments under this Agreement at
the Default Interest Rate from the date that payment is due until the date that
payment is actually received by Aron.
 
10.7    Payment in Full in Same Day Funds. All payments to be made under this
Agreement shall be made by telegraphic transfer of same day funds in U.S.
Dollars to such bank account at such bank as the payee shall designate in
writing to the payor from time to time. Except as expressly provided in this
Agreement, all payments shall be made in full without discount, offset,
withholding, counterclaim or deduction whatsoever for any claims which a Party
may now have or hereafter acquire against the other Party, whether pursuant to
the terms of this Agreement or otherwise.
 
ARTICLE 11
 
INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT
 
11.1    Aron shall be entitled to have Supplier's Inspector present at any time
the Volume Determination Procedures are to be applied in accordance with the
terms of this Agreement and to observe the conduct of Volume Determination
Procedures.
 
11.2    In addition to its rights under Section 11.1, Aron may, from time to
time during the Term of this Agreement, upon reasonable prior notice to the
Company, at Aron's own cost and expense, have Supplier's Inspector conduct
surveys and inspections of any of the Storage Facilities or observe any Crude
Oil or Product transmission, handling, metering or other activities being
conducted at such Storage Facilities or the Delivery Points; provided that such
surveys, inspections and observations shall not materially interfere with the
ordinary course of business being conducted at such Storage Facilities or the
Refinery.
 
11.3    In the event that recalibration of meters, gauges or other measurement
equipment is requested by Aron such as “strapping,” the Parties shall select a
mutually agreeable certified and licensed independent petroleum inspection
company (the “Independent Inspection Company”) to conduct such recalibration.
The cost of the Independent Inspection Company is to be shared equally by the
Company and Aron.
 
11.14    Standards of Measurement. All quantity determinations herein will be
corrected to sixty (60) degrees Fahrenheit based on a U.S. gallon of two hundred
thirty one (231) cubic inches and forty two (42) gallons to the Barrel, in
accordance with the latest supplement or amendment to ASTM-IP petroleum
measurement tables (Table 6A of ASTM-IP for Feedstocks and Table 6B of ASTM-IP
for Products).
 

44
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
ARTICLE 12
 
FINANCIAL INFORMATION; CREDIT SUPPORT; AND ADEQUATE ASSURANCES
 
12.1    Provision of Financial Information. The Company shall provide Aron (i)
within ninety (90) days following the end of each of its fiscal years, (a) a
copy of the annual report, containing audited consolidated financial statements
of Alon USA Energy, Inc. and its consolidated subsidiaries for such fiscal year
certified by independent certified public accountants and (b) the balance sheet,
statement of income and statement of cash flow of the Company for such fiscal
year, as reviewed by the Company's independent certified public accountants, and
(ii) within forty five (45) days after the end of its first three fiscal
quarters of each fiscal year, a copy of the quarterly report, containing
unaudited consolidated financial statements Alon USA Energy, Inc. and its
consolidated subsidiaries for such fiscal quarter; provided that so long as Alon
USA Energy, Inc. is required to make public filings of its quarterly and annual
financial results pursuant to the Exchange Act, such filings are available on
the SEC's EDGAR database and such filings are made in a timely manner, then the
Company will not be required to provide such annual or quarterly financial
reports of Alon USA Energy, Inc. to Aron.
 
12.2    Additional Information.
 
(a)    Upon reasonable notice, the Company shall provide to Aron such additional
information as Aron may reasonably request to enable it to ascertain the current
financial condition of the Company, including product reports in the form of
Schedule S; and
 
(b)    From time to time, upon reasonable request by Aron, the Company shall
obtain and provide to Aron an estoppel certificate from the Landlord (as defined
in the Master Lease) confirming that there are no defaults thereunder and that
the Master Lease continues to be in full force and effect.
 
12.3    Notification of Certain Events. The Company shall notify Aron within one
(1) Business Day after learning of any of the following events:
 
(a)    The Company's or any of its Affiliates' binding agreement to sell, lease,
sublease, transfer or otherwise dispose of, or grant any Person (including an
Affiliate) an option to acquire, in one transaction or a series of related
transactions, all or a material portion of the Refinery assets; or
 
(b)    The Company's or any of its Affiliates' binding agreement to consolidate
or amalgamate with, merge with or into, or transfer all or substantially all of
its assets to, another entity (including an Affiliate).
 
(c)    An early termination of or any notice of “event of default” under any
Base Agreement.
 
12.4    Credit Support. As security for the prompt and complete payment of all
amounts due or that may become due from the Company to Aron and the performance
by the Company of

45
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
all covenants and obligations to be performed by it pursuant to this Agreement,
all outstanding transactions hereunder and any other documents, instruments or
agreements executed in connection therewith (collectively, the “Obligations”),
the Company hereby pledges, assigns, conveys and transfers to Aron as margin,
and hereby grants to Aron a present and continuing security interest in and to,
and a general first lien upon and right of set off against, U.S. dollars in an
amount equal to five percent (5%) of the Definitive Commencement Date Value (the
“Initial Margin Amount”) and all interest, and other proceeds from time to time
received, receivable or otherwise distributed in respect thereof, or in exchange
therefor; provided that until the Definitive Commencement Date Value is
determined pursuant to the Inventory Sales Agreement, the Company shall provide
as margin hereunder an amount equal to five percent (5%) of the Estimated
Commencement Date Value and such amount shall constitute the Initial Margin
Amount prior to such determination. As of the Commencement Date, the Company
shall transfer to Aron the Initial Margin Amount. Within two (2) Business Days
after the determination of the Definitive Commencement Date Value, either the
Company shall transfer such additional U.S. dollars to Aron, or Aron shall
release to the Company such U.S. dollars from the amount previously provided, so
that the aggregate amount of margin then held by Aron under this Section 12.4
equals the Initial Margin Amount as then in effect. The Company agrees that for
the duration of the Term, it shall maintain such Initial Margin Amount and take
such action as Aron reasonably requests in order to perfect Aron's continuing
security interest in, and lien on (and right of setoff against), such amount.
Notwithstanding the provisions of applicable law, if no Event of Default has
occurred and is continuing with respect to Aron, then Aron shall have the right
to sell, pledge, rehypothecate, assign, invest, use, commingle or otherwise use
in its business all or any portion of the Initial Margin Amount that it holds
hereunder, free from any claim or right of any nature whatsoever of the Company,
including any equity or right of redemption by the Company. Nothing in this
Section 12.4 shall limit any rights of Aron under any other provision of this
Agreement, including without limitation, under Section 12.5 or Article 18 below.
 
12.5    Adequate Assurances. If, during the Term of this Agreement, a Material
Adverse Change has occurred with respect to the Company and is continuing, then
Aron may notify the Company thereof and demand in writing that the Company
provide to Aron adequate assurance of the Company's ability to perform its
obligations hereunder. Such adequate assurance (the “Adequate Assurance”) may
take the form of a prepayment from the Company to Aron in such amount as Aron
reasonably deems sufficient, a provision of additional credit support in the
form of letters of credit, third party guaranties and/or collateral security in
such forms and amount and provided by such parties as Aron reasonably deems
sufficient or such other form of assurance as Aron reasonably deems sufficient,
in each case taking into account such Material Adverse Change. If such adequate
assurance is not received within ten (10) Business Days after such demand by
Aron, then such failure shall constitute an Event of Default by the Company
under clause (h) of Section 18.1.
 
 
ARTICLE 13
 
REFINERY TURNAROUND, MAINTENANCE AND CLOSURE
 
13.1    The Company shall promptly notify Aron in writing of the date for which
any maintenance or turnaround at the Refinery has been scheduled, or any
revision to previously

46
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
scheduled maintenance or turnaround, which may affect receipts of Crude Oil at
the Refinery or the Storage Facilities, the processing of Crude Oil in the
Refinery or the delivery of Products to Aron or by Aron to the Company or any
third parties; provided that, (i) promptly after the Company completes its
annual business plan with respect to any year, it shall notify Aron of any such
maintenance or turnaround contemplated with respect to such year and (ii) the
Company shall give Aron at least two (2) months' prior written notice of any
such scheduled maintenance or turnaround.
 
13.2    The Company immediately shall notify Aron orally (followed by prompt
written notice) of any previously unscheduled downtime, maintenance or
turnaround and its expected duration.
 
13.3    In the event of a scheduled shutdown of the Refinery, the Company shall,
to the extent feasible, complete processing of all Crude Oil being charged to,
processed at or consumed in the Refinery at that time.
 
ARTICLE 14
 
TAXES
 
14.1    The Company shall pay and indemnify and hold Aron harmless against, the
amount of all sales, use, gross receipts, value added, severance, valorem,
excise, property, spill, environmental, transaction-based, or similar taxes,
duties and fees, howsoever designated (each, a “Tax” and collectively, “Taxes”)
regardless of the taxing authority, and all penalties and interest thereon,
paid, owing, asserted against, or incurred by Aron directly or indirectly with
respect to the Crude Oil procured and sold, and the Products purchased and
resold, and other transactions contemplated hereunder to the greatest extent
permitted by applicable law; in the event that the Company is not permitted to
pay such Taxes, the amount due hereunder shall be adjusted such that the Company
shall bear the economic burden of the Taxes. The Company shall pay when due such
Taxes unless there is an applicable exemption from such Tax, with written
confirmation of such Tax exemption to be contemporaneously provided to Aron. To
the extent Aron is required by law to collect such Taxes, one hundred percent
(100%) of such Taxes shall be added to invoices as separately stated charges and
paid in full by the Company in accordance with this Agreement, unless the
Company is exempt from such Taxes and furnishes Aron with a certificate of
exemption. Aron shall be responsible for all taxes imposed on Aron's net income.
 
14.2    If the Company disagrees with Aron's determination that any Tax is due
with respect to transactions under this Agreement, the Company shall have the
right to seek an administrative determination from the applicable taxing
authority, or, alternatively, the Company shall have the right to contest any
asserted claim for such Taxes in its own name, subject to its agreeing to
indemnify Aron for the entire amount of such contested Tax (including any
associated interest and/or late penalties) should such Tax be deemed applicable.
Aron agrees to reasonably cooperate with the Company, at the Company's cost and
expense, in the event the Company determines to contest any such Taxes.

47
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
14.3    The Company and Aron shall promptly inform each other in writing of any
assertion by a taxing authority of additional liability for Taxes in respect of
said transactions. Any legal proceedings or any other action against Aron with
respect to such asserted liability shall be under Aron's direction, but the
Company shall be consulted. Any legal proceedings or any other action against
the Company with respect to such asserted liability shall be under the Company's
direction, but Aron shall be consulted. In any event, the Company and Aron shall
fully cooperate with each other as to the asserted liability. Each Party shall
bear all the reasonable costs of any action undertaken by the other at the
Party's request.
 
14.4    Any other provision of this Agreement to the contrary notwithstanding,
this Article 14 shall survive until ninety (90) days after the expiration of the
statute of limitations for the assessment, collection, and levy of any Tax.
 
ARTICLE 15
 
INSURANCE
 
15.1    Insurance Coverages. The Company shall procure and maintain in full
force and effect throughout the Term of this Agreement insurance coverages of
the following types and amounts and with insurance companies rated not less than
A- by A.M. Best, or otherwise equivalent in respect of the Company's properties
and operations:
 
(a)    Property damage coverage on an “all risk” basis in an amount sufficient
to cover the market value or potential full replacement cost of all Crude Oil to
be delivered to the Company at the Crude Delivery Point and all Products to be
delivered to Aron at the Products Delivery Point. In the event that the market
value or potential full replacement cost of all Crude Oil and Products exceeds
the insurance limits available or the insurance limits available at commercially
reasonable rates in the insurance marketplace, the Company will maintain the
highest insurance limit available at commercially reasonable rates; provided,
however, that the Company will promptly notify Aron of the Company's inability
to fully insure any Crude Oil and Products and provide full details of such
inability. Such policies shall be endorsed to name Aron as a loss payee with
respect to any of Aron's Crude Oil or Product in the care, custody or control of
the Company. Notwithstanding anything to the contrary herein, Aron, may, at its
option and expense, endeavor to procure and provide such property damage
coverage for the Crude Oil and Products; provided that, to the extent any such
insurance is duplicative with insurance procured by the Company, the insurance
procured by the Company shall in all cases represent, and be written to be, the
primary coverage.
 
(b)    Comprehensive or commercial general liability coverage and umbrella or
excess liability coverage, which includes bodily injury, broad form property
damage and contractual liability, products and completed operations liability
and “sudden and accidental pollution” liability coverage in the minimum amounts
indicated in Schedule F. Such policies shall include Aron as an additional
insured with respect to any of Aron's Crude Oil or Products in the care, custody
or control of the Company.

48
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
15.2    Additional Insurance Requirements.
 
(a)    The foregoing policies shall include an endorsement that the underwriters
waive all rights of subrogation against Aron.
 
(b)    The Company shall cause its insurance carriers to furnish Aron with
insurance certificates, in ACORD form or equivalent, evidencing the existence of
the coverages and the endorsements required above. The Company shall provide
thirty (30) days' written notice prior to cancellation of insurance becoming
effective. The Company also shall provide renewal certificates within thirty
(30) days before expiration of the policy.
 
(c)    The mere purchase and existence of insurance does not reduce or release
either Party from any liability incurred or assumed under this Agreement.
 
(d)    The Company shall comply with all notice and reporting requirements in
the foregoing policies and timely pay all premiums.
 
ARTICLE 16
 
FORCE MAJEURE
 
16.1    If a Party is rendered unable by an event of Force Majeure to perform in
whole or in part any obligation or condition of this Agreement (the “Affected
Party”), it shall not be liable to the other Party to perform such obligation or
condition (except for payment and indemnification obligations) for so long as
the event of Force Majeure exists and to the extent that performance is hindered
by such event of Force Majeure; provided, however, that the Affected Party shall
use any commercially reasonable efforts to avoid or remove the event of Force
Majeure. During the period that performance by the Affected Party of a part or
whole of its obligations has been suspended by reason of an event of Force
Majeure, the other Party (the “Non-Affected Party”) likewise may suspend the
performance of all or a part of its obligations to the extent that such
suspension is commercially reasonable, except for any payment and
indemnification obligations. The Parties acknowledge that if, as a result of a
Force Majeure, the Company were to suspend its receipt and/or processing of
Crude Oil, then Aron would be entitled to suspend, to a comparable extent, its
purchasing of Products.
 
16.2    The Affected Party shall give prompt oral notice to the Non-Affected
Party of its declaration of an event of Force Majeure, to be followed by written
notice within twenty-four (24) hours after receiving notice of the occurrence of
a Force Majeure event, including, to the extent feasible, the details and the
expected duration of the Force Majeure event and the volume of Crude Oil or
Products affected. The Affected Party also shall promptly notify the
Non-Affected Party when the event of Force Majeure is terminated. However, the
failure or inability of the Affected Party to provide such notice within the
time periods specified above shall not preclude it from declaring an event of
Force Majeure.
 
16.3    In the event the Affected Party's performance is suspended due to an
event of Force Majeure in excess of thirty (30) consecutive days after the date
that notice of such event is given, and so long as such event is continuing, the
Non-Affected Party, in its sole discretion, may

49
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
terminate or curtail its obligations under this Agreement affected by such event
of Force Majeure (the “Affected Obligations”) by giving notice of such
termination or curtailment to the Affected Party, and neither Party shall have
any further liability to the other in respect of such Affected Obligations to
the extent terminated or curtailed, except for the rights and remedies
previously accrued under this Agreement, any payment and indemnification
obligations by either Party under this Agreement and the obligations set forth
in Article 19.
 
16.4    If any Affected Obligation is not terminated pursuant to this Article 16
or any other provision of this Agreement, performance shall resume to the extent
made possible by the end or amelioration of the event of Force Majeure in
accordance with the terms of this Agreement; provided, however, that the term of
this Agreement shall not be extended.
 
16.5    The Parties acknowledge and agree that the right of Aron to declare a
Force Majeure based upon any failure by a Third Party Supplier to deliver Crude
Oil under a Procurement Contract is solely for purposes of determining the
respective rights and obligations as between Aron and the Company with respect
to any Crude Oil delivery affected thereby, and any such declaration shall not
excuse the default of such Third Party Supplier under one or more Procurement
Contracts. Any claims that Aron may have as a result of such Third Party
Supplier's failure shall be subject to Section 5.9 and any other applicable
provisions of this Agreement relating to claims against third parties.
 
16.6    If at anytime during the Term any of the Required Storage and
Transportation Arrangements cease to be in effect (in whole or in part) or any
of the Included Crude Pipeline, Included Product Pipeline or Included Third
Party Storage Tanks cease, in whole or in part, to be available to Aron pursuant
to the Required Storage and Transportation Arrangements, and the foregoing is a
result of or attributable to any owner or operator of the Included Crude
Pipeline, Included Product Pipeline or Included Third Party Storage Tanks
becoming Bankrupt or breaching or defaulting in any of its obligations relating
to the Required Storage and Transportation Arrangements, then:
 
(a)    The Company shall promptly use commercially reasonable efforts to
establish for Aron's benefit alternative and/or replacement storage and
transportation arrangements no less favorable to Aron (in Aron's reasonable
judgment) than those that have ceased to be available;
 
(b)    Until such alternative and/or replacement arrangements complying with
clause (a) above have been established, each Party shall be deemed to have been
affected by an event of Force Majeure and its obligations under this Agreement
shall be curtailed to the extent such performance is hindered by such lack of
effectiveness of any Required Storage and Transportation Arrangements or the
availability of any pipeline or storage facility related thereto; and
 
(c)    Without limiting the generality of the foregoing, in no event shall Aron
have any obligation under or in connection with this Agreement to store Crude
Oil or Product in any pipeline or store Crude Oil or Product in any storage
facility at any time from and after the owner or operator thereof becoming
Bankrupt.

50
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
ARTICLE 17
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
17.1    Mutual Representations. Each Party represents and warrants to the other
Party as of the Effective Date and each sale of Crude Oil hereunder, that:
 
(a)    It is an “Eligible Contract Participant” as defined in Section 1a(12) of
the Commodity Exchange Act, as amended.
 
(b)    It is a “forward contract merchant” in respect of this Agreement and this
Agreement and each sale of Crude Oil or Products hereunder constitutes a
“forward contract,” as such term is used in Section 556 of the Bankruptcy Code.
 
(c)    It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and in good standing under
such laws.
 
(d)    It has the corporate, governmental or other legal capacity, authority and
power to execute and deliver the Transaction Documents and to perform its
obligations under this Agreement, and has taken all necessary action to
authorize the foregoing.
 
(e)    The execution, delivery and performance of the Transaction Documents and
the performance of its obligations thereunder and the consummation of the
transactions contemplated thereby do not violate or conflict with any Applicable
Law, any provision of its constitutional documents, any order or judgment of any
court or Governmental Authority applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets.
 
(f)    All governmental and other authorizations, approvals, consents, notices
and filings that are required to have been obtained or submitted by it with
respect to the Transaction Documents have been obtained or submitted and are in
full force and effect, and all conditions of any such authorizations, approvals,
consents, notices and filings have been complied with.
 
(g)    Its obligations under the Transaction Documents constitute its legal,
valid and binding obligations, enforceable in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law).
 
(h)    No Event of Default or Default has occurred and is continuing, and no
such event or circumstance would occur as a result of its entering into or
performing its obligations under the Transaction Documents.
 
(i)    There is not pending or, to its knowledge, threatened against it or any
of its Affiliates any action, suit or proceeding at law or in equity or before
any court, tribunal, Governmental Authority, official or any arbitrator that is
likely to affect the

51
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
legality, validity or enforceability against it of this Agreement or its ability
to perform its obligations under the Transaction Documents.
 
(j)    It is not relying upon any representations of the other Party other than
those expressly set forth in this Agreement.
 
(k)    It has entered into this Agreement as principal (and not as advisor,
agent, broker or in any other capacity, fiduciary or otherwise), with a full
understanding of the material terms and risks of the same, and is capable of
assuming those risks.
 
(l)    It has made its trading and investment decisions (including their
suitability) based upon its own judgment and any advice from its advisors as it
has deemed necessary and not in reliance upon any view expressed by the other
Party.
 
(m)    The other Party (i) is acting solely in the capacity of an arm's-length
contractual counterparty with respect to this Agreement, (ii) is not acting as a
financial advisor or fiduciary or in any similar capacity with respect to this
Agreement and (iii) has not given to it any assurance or guarantee as to the
expected performance or result of this Agreement.
 
(n)    It is not bound by any agreement that would preclude or hinder its
execution, delivery, or performance of this Agreement.
 
(o)    Neither it nor any of its Affiliates has been contacted by or negotiated
with any finder, broker or other intermediary in connection with the sale of
Crude Oil or Products hereunder who is entitled to any compensation with respect
thereto.
 
None of its directors, officers, employees or agents or those of its Affiliates
has received or will receive any commission, fee, rebate, gift or entertainment
of significant value in connection with this Agreement.
17.2    Company's Representations and Covenants.
 
(a)    The Company has delivered true and complete copies of the Base Agreements
and Required Storage and Transportation Arrangements and all amendments thereto
to Aron.
 
(b)    The Company shall in all material respects continue to perform its
obligations under and comply with the terms of the Base Agreements and Required
Storage and Transportation Arrangements.
 
(c)    The Company shall maintain and pursue diligently all its material rights
under the Base Agreements and Required Storage and Transportation Arrangements
and take all reasonable steps to enforce its rights and any rights granted to
the Company thereunder.
 
(d)    The Company shall not modify, amend or waive rights arising under the
Base Agreements or Required Storage and Transportation Arrangements without the

52
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
prior written consent of Aron; provided, however, that if the Company provides
Aron with notice, the Company may make such modifications or amendments,
including extensions or elections under any of the foregoing, that do not
adversely affect Aron's rights thereunder or otherwise interfere with Aron's
rights to use the Pipeline Systems and Included Third Party Storage Tanks
subject thereto without the prior written consent of Aron.
 
(e)    The Company shall not cause or permit any of the Crude Oil or Products
held at the Included Locations to become subject to any liens or encumbrances.
 
(f)    The Company represents and warrants that the Storage Facilities have been
maintained, repaired, inspected and serviced in accordance with good and prudent
industry standards and are in good working order and repair in all respects.
 
(g)    In the case of any Bankruptcy with respect to the Company, and to the
extent permitted by applicable law, the Company intends that (i) Aron's right to
liquidate, collect, net and set off rights and obligations under this Agreement
and liquidate and terminate this Agreement shall not be stayed, avoided, or
otherwise limited by the Bankruptcy Code, including sections 362(a), 547, 548 or
553 thereof; (ii) Aron shall be entitled to the rights, remedies and protections
afforded by and under, among other sections, sections 362(b)(6), 362(b)(17),
362((b)(27), 362(o), 546(e), 546(g), 546(j), 548(d), 553, 556, 560, 561 and 562
of the Bankruptcy Code; and (iii) any cash, securities or other property
provided as performance assurance, credit, support or collateral with respect to
the transactions contemplated hereby shall constitute “margin payments” as
defined in section 101(38) of the Bankruptcy Code and all payments for, under or
in connection with the transactions contemplated hereby, shall constitute
“settlement payments” as defined in section 101(51A) of the Bankruptcy Code.
 
(h)    The Company agrees that it shall have no interest in or the right to
dispose of, and shall not permit the creation of, or suffer to exist, any
security interest, lien, encumbrance, charge or other claim of any nature with
respect to, any quantities of Crude Oil prior to the delivery thereof by Aron to
the Company at the Crude Delivery Point or any quantities of Products after
delivery thereof to Aron at the Products Delivery Point (collectively, “Aron's
Property”). The Company authorizes Aron to file at any time and from time to
time any Uniform Commercial Code financing statements describing the quantities
of Aron's Property subject to this Agreement and Aron's ownership thereof and
title thereto, and the Company shall execute and deliver to Aron, and the
Company hereby authorizes Aron to file (with or without the Company's
signature), at any time and from time to time, all amendments to financing
statements, assignments, continuation financing statements, termination
statements, and other documents and instruments, in form reasonably satisfactory
to Aron, as Aron may reasonably request, to provide public notice of Aron's
ownership of and title to the quantities of Aron's Property subject to this
Agreement and to otherwise protect Aron's interest therein.
 
17.3    Acknowledgment. The Company acknowledges and agrees that (1) Aron is a
merchant of Crude Oil and may, from time to time, be dealing with prospective
counterparties, or pursuing trading or hedging strategies, in connection with
aspects of Aron's business which are

53
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
unrelated hereto and that such dealings and such trading or hedging strategies
may be different from or opposite to those being pursued by or for the Company,
(2) Aron may, in its sole discretion, determine whether to advise the Company of
any potential transaction with a Third Party Supplier and prior to advising the
Company of any such potential transaction Aron may, in its discretion, determine
not to pursue such transaction or to pursue such transaction in connection with
another aspect of Aron's business and Aron shall have no liability of any nature
to the Company as a result of any such determination, (3) Aron has no fiduciary
or trust obligations of any nature with respect to the Refinery or the Company
or any of its Affiliates, (4) Aron may enter into transactions and purchase
Crude Oil or Products for its own account or the account of others at prices
more favorable than those being paid by the Company hereunder and (5) nothing
herein shall be construed to prevent Aron, or any of its partners, officers,
employees or Affiliates, in any way from purchasing, selling or otherwise
trading in Crude Oil, Products or any other commodity for its or their own
account or for the account of others, whether prior to, simultaneously with or
subsequent to any transaction under this Agreement.
 
 
ARTICLE 18
 
DEFAULT AND TERMINATION
 
18.1    Events of Default. Notwithstanding any other provision of this
Agreement, the occurrence of any of the following shall constitute an “Event of
Default”:
 
(a)    Either Party fails to make payment when due (i) under Article 10,
Article 19 or any Company Purchase Agreement within one (1) Business Day after a
written demand therefor or (ii) under any other provision hereof or any other
Transaction Document within five (5) Business Days; or
 
(b)    Other than a default described in Sections 18.1(a) and 18.1(c), either
Party fails to perform any material obligation or covenant to the other under
this Agreement or any other Transaction Document, which is not cured to the
reasonable satisfaction of the other Party (in its sole discretion) within ten
(10) Business Days after the date that such Party receives written notice that
such obligation or covenant has not been performed; or
 
(c)    Either Party breaches any material representation or material warranty
made or repeated or deemed to have been made or repeated by the Party, or any
warranty or representation proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated
under any Transaction Document; provided, however, that if such breach is
curable, such breach is not cured to the reasonable satisfaction of the other
Party within ten (10) Business Days after the date that such Party receives
notice that corrective action is needed; or
 
(d)    Either Party becomes Bankrupt; or
 
(e)    Either Party or any of its Designated Affiliates (1) defaults under a
Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or any early termination of, that Specified Transaction, (2)
defaults, after giving effect to any

54
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
applicable notice requirement or grace period, in making any payment or delivery
due on the last payment, delivery or exchange date of, or any payment on early
termination of, a Specified Transaction (or such default continues for at least
three (3) Business Days if there is no applicable notice requirement or grace
period) or (3) disaffirms, disclaims, repudiates or rejects, in whole or in
part, a Specified Transaction (or such action is taken by any person or entity
appointed or empowered to operate it or act on its behalf); or
 
(f)    ARKS fails to perform or otherwise defaults in any obligation under
either the Inventory Sales Agreement or the Step-Out Inventory Sales Agreement
or “Event of Default” with respect to ARKS shall occur under the ARKS Supply and
Offtake Agreement; or
 
(g)    (i) The Company fails to perform its obligations under, comply with, or
maintain a Base Agreement or the Required Storage and Transportation
Arrangements; (ii) there shall occur an “Event of Default” under or early
termination of the Master Lease, or (iii) the Company breaches its obligations
under Section 17.2(e);
 
(h)    The Company or any of its Affiliates sells, leases, subleases, transfers
or otherwise disposes of, in one transaction or a series of related
transactions, all or a material portion of the assets of the Refinery; or
 
(i)    The Company or any of its Affiliates (i) consolidates or amalgamates
with, merges with or into, or transfers all or substantially all of its assets
to, another entity (including an Affiliate) or any such consolidation,
amalgamation, merger or transfer is consummated, and (ii)(A)the successor entity
resulting from any such consolidation, amalgamation or merger or the Person that
otherwise acquires all or substantially all of the assets of the Company or any
of its Affiliates does not assume, in a manner satisfactory to Aron, all of the
Company's obligations hereunder and under the other Transaction Documents, or
(B) in the reasonable judgment of Aron, the creditworthiness of the resulting,
surviving or transferee entity, taking into account any guaranties, is
materially weaker than the Company immediately prior to the consolidation,
amalgamation, merger or transfer; or
 
(j)    The Company fails to provide Adequate Assurance in accordance with
Section 11.3; or
 
(k)    There shall occur either (A) a default, event of default or other similar
condition or event (however described) in respect of the Company or any of its
Affiliates under one or more agreements or instruments relating to Specified
Indebtedness in an aggregate amount of not less than twenty million dollars
($20,000,000) which has resulted in such Specified Indebtedness becoming due and
payable under such agreements and instruments before it would have otherwise
been due and payable or (B) a default by the Company or any of its Affiliates
(individually or collectively) in making one or more payments on the due date
thereof in an aggregate amount of not less than twenty million dollars
($20,000,000) under such agreements or instruments (after giving effect to any
applicable notice requirement or grace period); or

55
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
 
(l)    Either of the Agents under the Revolving Credit Agreement shall
disaffirm, disclaim, repudiate or reject, in whole or in part, or challenge the
validity of the Acknowledgement and Agreement;
 
(m)    An “Event of Default” has occurred under either Credit Agreement.
 
The Company shall be the Defaulting Party upon the occurrence of any of the
events described in clauses (f)-(m) (inclusive) above.
18.2    Remedies Upon Event of Default.
 
(a)    Notwithstanding any other provision of this Agreement, if any Event of
Default with respect to the Company, on the one hand, or Aron, on the other hand
(such defaulting Party, the “Defaulting Party”) has occurred and is continuing,
Aron (where the Company is the Defaulting Party) or the Company (where Aron is
the Defaulting Party) (such non-defaulting Party or Parties, the “Non-Defaulting
Party”) may, without notice, (i) declare all of the Defaulting Party's
obligations under this Agreement to be forthwith due and payable, all without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by the Defaulting Party and/or (ii) subject to Section 18.2(c),
exercise any rights and remedies provided or available to the Non-Defaulting
Party under this Agreement or at law or equity, including all remedies provided
under the Uniform Commercial Code and as provided under this Section 18.2.
 
(b)    Notwithstanding any other provision of this Agreement, if an Event of
Default has occurred and is continuing with respect to the Defaulting Party, the
Non-Defaulting Party shall have the right, immediately and at any time(s)
thereafter, to terminate this Agreement (and any other contract or agreement
that may then be outstanding among the Parties that relates specifically to this
Agreement, including any Transaction Document) and, subject to Section 18.2(c),
to liquidate and terminate any or all rights and obligations under this
Agreement; provided that, in the event Aron is the Non-Defaulting Party, this
Agreement shall not be deemed to have terminated in full until Aron shall have
disposed of all Crude Oil and Products owned or maintained by Aron in connection
herewith. The Settlement Amount (as defined below) shall be calculated in a
commercially reasonable manner based on such liquidated and terminated rights
and obligations and shall be payable by one Party to the others. The “Settlement
Amount” shall mean the amount, expressed in U.S. Dollars, of losses and costs
that are or would be incurred by the Non-Defaulting Party (expressed as a
positive number) or gains that are or would be realized by the Non-Defaulting
Party (expressed as a negative number) as a result of the liquidation and
termination of all rights and obligations under this Agreement. The
determination of the Settlement Amount shall include (without duplication): (w)
all reasonable losses and costs (or gains) incurred or realized by the
Non-Defaulting Party, as a result of maintaining, terminating or obtaining any
Related Hedge, (x) the losses and costs (or gains) incurred or realized by the
Non-Defaulting Party in terminating, transferring, redeploying or otherwise
modifying any outstanding Procurement Contracts and (y) the losses and costs (or
gains) incurred or realized by the Non-Defaulting Party to the extent it elects
to dispose of any Crude Oil inventories maintained for purposes of this
Agreement. If the Settlement Amount is a positive

56
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
number it shall be due to the Non-Defaulting Party and if it is a negative
number, the absolute value thereof shall be due to the Defaulting Party.
 
(c)    The Settlement Amount shall be determined by the Non-Defaulting Party,
acting in good faith, in a commercially reasonable manner. The Non-Defaulting
Party shall determine the Settlement Amount commencing as of the date on which
such termination occurs by reference to such futures, forward, swap and options
markets as it shall select in its commercially reasonable judgment; provided
that the Non-Defaulting Party is not required to effect such terminations and/or
determine the Settlement Amount on a single day, but rather may effect such
terminations and determine the Settlement Amount over a commercially reasonable
period of time (the last day of which period shall be the “Early Termination
Date”). In calculating the Settlement Amount, the Non-Defaulting Party shall
discount to present value (in any commercially reasonable manner based on London
interbank rates for the applicable period and currency) any amount which would
be due at a later date and shall add interest (at a rate determined in the same
manner) to any amount due prior to the date of the calculation.
 
(d)    Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and Aron is the Non-Defaulting Party,
Aron may, in its discretion, (i) withhold or suspend its obligations, including
any of its delivery or payment obligations, under this Agreement, (ii) withdraw
from storage any and all of the Crude Oil and/or Products then in the Storage
Facilities, (iii) otherwise arrange for the disposition of any Crude Oil and/or
Products subject to outstanding Procurement Contracts and/or the modification,
settlement or termination of such outstanding Procurement Contracts in such
manner as it elects and (iv) liquidate in a commercially reasonable manner any
credit support, margin or collateral, to the extent not already in the form of
cash (including applying the Initial Margin Amount or any other margin or
collateral) and apply and set off such credit support, margin or collateral or
the proceeds thereof against any obligation owing by the Company to Aron. Aron
shall be under no obligation to prioritize the order with respect to which it
exercises any one or more rights and remedies available hereunder. The Company
shall in all events remain liable to Aron for any amount payable by the Company
in respect of any of its obligations remaining unpaid after any such
liquidation, application and set off.
 
(e)    Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and the Company is the Non-Defaulting
Party, the Company may, in its discretion, (i) withhold or suspend its
obligations, including any of its delivery or payment obligations, under this
Agreement and/or (ii) otherwise arrange for the settlement or termination of the
parties' outstanding commitments hereunder, the sale in a commercially
reasonable manner of Crude Oil and/or Product for Aron's account, and the
replacement of the supply and offtake arrangement contemplated hereby with such
alternative arrangements as it may procure.
 
(f)    The Non-Defaulting Party shall set off (i) the Settlement Amount (if due
to the Defaulting Party), plus any performance security (including the Initial
Margin Amount or any other margin or collateral) then held by the Non-Defaulting
Party pursuant to the Transaction Documents, plus (at the Non-Defaulting Party's
election) any

57
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
or all other amounts due to the Defaulting Party hereunder (including under
Article 10), against (ii) the Settlement Amount (if due to the Non-Defaulting
Party), plus any performance security (including the Initial Margin Amount or
any other margin or collateral) then held by the Defaulting Party, plus (at the
Non-Defaulting Party's election) any or all other amounts due to the
Non-Defaulting Party hereunder (including under Article 10), so that all such
amounts shall be netted to a single liquidated amount payable by one Party to
the other (the “Liquidated Amount”). The Party with the payment obligation shall
pay the Liquidated Amount to the applicable other Parties within one (1)
Business Day after such amount has been determined. In addition, the Parties
acknowledge that, in connection with an Event of Default hereunder, the Step-out
Inventory Sales Agreement may be terminated and with respect thereto any rights
and remedies available hereunder, under any other agreement between the Parties
hereto or the parties thereto, or at law or equity may be exercised.
 
(g)    No delay or failure on the part of the Non-Defaulting Party in exercising
any right or remedy to which it may be entitled on account of any Event of
Default shall constitute an abandonment of any such right, and the
Non-Defaulting Party shall be entitled to exercise such right or remedy at any
time during the continuance of an Event of Default.
 
(h)    The Non-Defaulting Party's rights under this Section 18.2 shall be in
addition to, and not in limitation or exclusion of, any other rights which the
Non‑Defaulting Party may have (whether by agreement, operation of law or
otherwise), including any rights of recoupment, setoff, combination of accounts
or other rights under any credit support that may from time to time be provided
in connection with this Agreement. The Defaulting Party shall indemnify and hold
the Non-Defaulting Party harmless from all reasonable costs and expenses,
including reasonable attorney fees, incurred in the exercise of any remedies
hereunder.
 
(i)    If an Event of Default has occurred and is continuing, the Non-Defaulting
Party may, without limitation on its rights under this Section 18.2, set off
amounts which the Defaulting Party owes to it against any amounts which it owes
to the Defaulting Party (whether hereunder, under any other contract or
agreement or otherwise and whether or not then due).
 
(j)    The Parties acknowledge and agree that this Agreement is intended to be a
“master netting agreement” as such term is defined in section 101(38A) of the
Bankruptcy Code.
 
ARTICLE 19
 
SETTLEMENT AT TERMINATION
 
19.1    Upon expiration or termination of this Agreement for any reason other
than as a result of an Event of Default (in which case the Expiration Date, the
Early Termination Date or such other date as the Parties may agree shall be the
“Termination Date”), the Parties covenant and agree to proceed as provided in
this Article 19; provided that (x) this Agreement shall

58
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
continue in effect following the Termination Date until all obligations are
finally settled as contemplated by this Article 19 and (y) the provisions of
this Article 19 shall in no way limit the rights and remedies which the
Non-Defaulting Party may have as a result of an Event of Default, whether
pursuant to Article 18 above or otherwise:
 
(a)    If any Procurement Contract does not either (i) by its terms
automatically become assigned to the Company on and as of the Termination Date
in a manner which releases Aron from all obligations thereunder for all periods
following the Termination Date or (ii) by its terms, expire or terminate on and
as of the Termination Date, then the Parties shall promptly negotiate and enter
into, with each of the then existing Third Party Suppliers, assignments,
assumptions and/or such other documentation, in form and substance reasonably
satisfactory to the Parties, pursuant to which, as of the Termination Date, (i)
such Procurement Contract shall be assigned to the Company or shall be
terminated, (ii) all rights and obligations of Aron under each of the then
outstanding Procurement Contracts shall be assigned to the Company, (iii) the
Company shall assume all of such obligations to be paid or performed following
such termination, and (iv) Aron shall be released by such Third Party Suppliers
and the Company from any further obligations thereunder. In connection with the
assignment or reassignment of any Procurement Contract, the Parties shall
endeavor, in a commercially reasonable manner, to facilitate the transitioning
of the supply and payment arrangements, including any change in payment terms,
under the relevant Procurement Contracts so as to prevent any material
disruption in the supply of Crude Oil thereunder.
 
(b)    If, pursuant to the Marketing and Sales Agreement, any sales commitments
are outstanding which, by their terms, extend beyond the Termination Date, then
the Parties shall promptly negotiate and enter into, with each of the purchasers
thereunder, assignments, assumptions and/or such other documentation, in form
and substance reasonably satisfactory to the Parties, pursuant to which, as of
the Termination Date, (i) such sales commitment shall be assigned (or
reassigned) to the Company or shall be terminated, (ii) all rights and
obligations of Aron with respect to each then outstanding sales commitment shall
be assigned to the Company, (iii) the Company shall assume all of such
obligations to be paid or performed following such termination, and (iv) Aron
shall be released by the purchasers thereunder and the Company from any further
obligations with respect to such sales commitments. In connection with the
assignment or reassignment of any Procurement Contract, the Parties shall
endeavor, in a commercially reasonable manner, to facilitate the transitioning
of the Product marketing and sales arrangements so as to prevent any material
disruption in the distribution of Products from the Refinery.
 
(c)    In the event that Aron has become a party to any other third party
service contract in connection with this Agreement and the transactions
contemplated hereby, including any pipeline, terminalling, storage and shipping
arrangement including but not limited to the Required Storage and Transportation
Arrangements (an “Ancillary Contract”) and such Ancillary Contract does not by
its terms expire or terminate on and as of the Termination Date, then the
Parties shall promptly negotiate and enter into with each service provider
thereunder such instruments or other documentation, in form and substance
reasonably satisfactory to the Parties, pursuant to which as of the Termination

59
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
Date (i) such Ancillary Contract shall be assigned to the Company or shall be
terminated, (ii) all rights and obligations of Aron with respect to each then
outstanding Ancillary Contract shall be assigned to the Company, (iii) the
Company shall assume all of such obligations to be paid or performed following
such termination, and (iv) Aron shall be released by the third party service
providers thereunder and the Company from any further obligations with respect
to such Ancillary Contract.
 
(d)    The volume of Crude Oil and Products at the Included Locations shall be
purchased and transferred as contemplated in the Step-Out Inventory Sales
Agreement. The Crude Oil volumes measured by the Independent Inspector at the
Termination Date and recorded in the Independent Inspector's final inventory
report shall be the “Termination Date Crude Oil Volumes” for the purposes of
this Agreement and the Product volumes measured by the Independent Inspector at
the Termination Date and recorded in the Independent Inspector's final inventory
report shall be the “Termination Date Product Volumes” for purposes of this
Agreement, and such Termination Date Crude Oil Volumes and Termination Date
Product Volumes shall collectively be referred to as the “Termination Date
Volumes”. The Company shall cause ARKS to enter into the Step-Out Inventory
Sales Agreement and to perform its obligations thereunder.
 
(e)    Aron shall promptly reconcile and determine the Termination Amount
pursuant to Section 19.2. The Parties shall promptly exchange all information
necessary to determine the estimates and final calculations contemplated by
Section 19.2.
 
(f)    Aron shall have no further obligation to purchase and shall not purchase
or pay for Crude Oil or Products, or incur any such purchase obligations on and
after the Termination Date. Except as may be required for Aron to fulfill its
obligations hereunder until the Termination Date or during any obligatory notice
period pursuant to any Procurement Contract, Aron shall not be obligated to
purchase, take title to or pay for any Crude Oil or Products following the
Termination Date or such earlier date as the Parties may determine in connection
with the transitioning of such supply arrangements to the Company.
Notwithstanding anything to the contrary herein, no Delivery Date shall occur
later than the calendar day immediately preceding the Termination Date.
 
19.2    Termination Amount.
 
(a)    The “Termination Amount” shall equal:
 
(i)    Any unpaid amounts owed by ARKS to Aron pursuant to the Step-Out
Inventory Sales Agreement, plus
 
(ii)    all unpaid amounts payable hereunder by the Company to Aron in respect
of Crude Oil delivered on or prior to the Termination Date (including Deferred
Interim Payment Amount), plus
 
(iii)    all Ancillary Costs incurred through the Termination Date that have not
yet been paid or reimbursed by the Company, plus

60
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
(iv)    in the case of an early termination, the amount reasonably determined by
Aron as the breakage costs it incurred in connection with the termination,
unwinding or redeploying of all Related Hedges as a result of such early
termination, plus
 
(v)    the aggregate amount due under Section 10.2(a), calculated as of the
Termination Date with such date being the final day of the last monthly period
for which such calculations are to be made under this Agreement; provided that,
if such amount under Section 10.2(a) is due to Aron, then such amount will be
included in this Termination Amount as a positive number and if such amount
under Section 10.2(a) is due to the Company, then such amount will be included
in this Termination Amount as a negative number;
 
(vi)    any unpaid portion of the annual fee owed to Aron pursuant to Section
10.3;
 
(vii)    any FIFO Balance Final Settlement that is determined to be due pursuant
to Schedule N; provided that, if such FIFO Balance Final Settlement is due to
Aron, then such amount will be included in this Termination Amount as a positive
number and if such amount under Section 10.2(a) would be due to the Company,
then such amount will be included in this Termination Amount as a negative
number;
 
(viii)    all unpaid amounts payable hereunder by Aron to the Company in respect
of Product delivered on or prior to the Termination Date, minus
 
(ix)    all amounts due from Aron to the Company under the Marketing and Sales
Agreement for services provided up to the Termination Date.
 
All of the foregoing amounts shall be aggregated or netted to a single
liquidated amount owing from one Party to the other. If the Termination Amount
is a positive number, it shall be due to Aron and if it is a negative number,
the absolute value thereof shall be due to the Company.
(b)    The Parties acknowledge that one or more of the components of the
Termination Amount will not be able to be definitively determined by the
Termination Date and therefore agree that Aron shall, in a commercially
reasonable manner, estimate each of such components and use such estimated
components to determine an estimate of the Termination Amount (the “Estimated
Termination Amount”) plus such additional amount which Aron shall reasonably
determine (the “Termination Holdback Amount”); provided that the Termination
Holdback Amount shall not be greater than five percent (5%) of the Definitive
Commencement Date Value. Without limiting the generality of the foregoing, the
Parties agree that the amount due under Section 19.2(a)(ii) above shall be
estimated by Aron in the same manner and using the same methodology as it used
in preparing the Estimated Commencement Date Value, but applying the “Step-Out
Prices” as indicated in Schedule B and other price terms provided for herein
with respect to the purchase of the Termination Date Volumes. Aron shall use its
commercially reasonable efforts to prepare, and provide the Company with, an
initial Estimated Termination

61
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
Amount, together with appropriate supporting documentation, at least five (5)
Business Days prior to the Termination Date. To the extent reasonably
practicable, Aron shall endeavor to update its calculation of the Estimated
Termination Amount by no later than 12:00 noon CPT on the Business Day prior to
the Termination Date. If Aron is able to provide such updated amount, that
amount shall constitute the Estimated Termination Amount and shall be due and
payable by no later than 5:00 p.m., CPT on the Business Day preceding the
Termination Date. Otherwise, the initial Estimated Termination Amount shall be
the amount payable on the Termination Date. If the Estimated Termination Amount
is a positive number, it shall be due to Aron and if it is a negative number,
the absolute value thereof shall be due to the Company. Concurrently with the
payment of the Estimated Termination Amount, but subject to retention by Aron of
the Termination Holdback Amount, Aron shall release and return to the Company
the Initial Margin Amount, provided that all such payments may be made on a net
basis.
 
(c)    Aron shall prepare, and provide the Company with, (i) a statement showing
the calculation, as of the Termination Date, of the Termination Amount, (ii) a
statement (the “Termination Reconciliation Statement”) reconciling the
Termination Amount with the sum of the Estimated Termination Amount pursuant to
Section 19.2(b) and the Termination Holdback Amount and indicating any amount
remaining to be paid by one Party to the other as a result of such
reconciliation. Within one (1) Business Day after receiving the Termination
Reconciliation Statement and the related supporting documentation, the Parties
will make any and all payments required pursuant thereto. Promptly after
receiving such payment, Aron shall cause any filing or recording of any Uniform
Commercial Code financing forms to be terminated.
 
(d)    Notwithstanding anything herein to the contrary, Aron shall not have any
obligation to make any payment contemplated by this Section 19.2, including
releasing the Initial Margin Amount, transfer of title to Crude Oil or Products
(whether to the Company or to Arks), or to otherwise cooperate in the transition
matters described in Section ý19.1 unless ARKS shall have performed its
obligations under he Step-Out Inventory Sales Agreement and performed its
obligations thereunder as and when required pursuant to the terms thereof.
 
19.3    Transition Services. To the extent necessary to facilitate the
transition to the Purchasers of the storage and transportation rights and status
contemplated hereby, each Party shall take such additional actions, execute such
further instruments and provide such additional assistance as the other Party
may from time to time reasonably request for such purposes.
 
ARTICLE 20
 
INDEMNIFICATION
 
20.1    To the fullest extent permitted by Applicable Law and except as
specified otherwise elsewhere in the Transaction Documents, Aron shall defend,
indemnify and hold harmless the Company, its Affiliates, and their directors,
officers, employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by Aron of any
covenant or agreement contained herein or made in connection herewith

62
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
or any representation or warranty of Aron made herein or in connection herewith
proving to be false or misleading, (ii) any failure by Aron to comply with or
observe any Applicable Law, (iii) Aron's negligence or willful misconduct, or
(iv) injury, disease, or death of any person or damage to or loss of any
property, fine or penalty, any of which is caused by Aron or its employees,
representatives, agents or contractors in exercising any rights or performing
any obligations hereunder or in connection herewith, except to the extent that
such injury, disease, death, or damage to or loss of property was caused by the
negligence or willful misconduct on the part of the Company, its Affiliates or
any of their respective employees, representatives, agents or contractors.
 
20.2    To the fullest extent permitted by Applicable Law and except as
specified otherwise elsewhere in this Agreement, the Company shall defend,
indemnify and hold harmless Aron, its Affiliates, and their directors, officers,
employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by the Company
of any covenant or agreement contained herein or made in connection herewith or
any representation or warranty of the Company made herein or in connection
herewith proving to be false or misleading, including, without limitation the
Company's obligation for payment of taxes pursuant to Section 14.1, (ii) the
Company's transportation, handling, storage, refining or disposal of any Crude
Oil or the products thereof, including any conduct by the Company on behalf of
or as the agent of Aron under the Required Storage and Transportation
Arrangements, (iii) the Company's negligence or willful misconduct, (iv) any
failure by the Company to comply with or observe any Applicable Law, or (v)
injury, disease, or death of any person or damage to or loss of any property,
fine or penalty, any of which is caused by the Company or its employees,
representatives, agents or contractors in exercising any rights or performing
any obligations hereunder or in connection herewith, except to the extent that
such injury, disease, death, or damage to or loss of property was caused by the
negligence or willful misconduct on the part of Aron, its Affiliates or any of
their respective employees, representatives, agents or contractors.
  
20.3    The Parties' obligations to defend, indemnify, and hold each other
harmless under the terms of the Transaction Documents shall not vest any rights
in any third party (whether a Governmental Authority or private entity), nor
shall they be considered an admission of liability or responsibility for any
purposes other than those enumerated in the Transaction Documents.
 
20.4    Each Party agrees to notify the other as soon as practicable after
receiving notice of any claim or suit brought against it within the indemnities
of this Agreement, shall furnish to the other the complete details within its
knowledge and shall render all reasonable assistance requested by the other in
the defense; provided that, the failure to give such notice shall not affect the
indemnification provided hereunder, except to the extent that the indemnifying
Party is materially adversely affected by such failure. Each Party shall have
the right but not the duty to participate, at its own expense, with counsel of
its own selection, in the defense and settlement thereof without relieving the
other of any obligations hereunder. Notwithstanding the foregoing, an
indemnifying Party shall not be entitled to assume responsibility for and
control of any judicial or administrative proceeding if such proceeding involves
an Event of Default by the indemnifying Party under this Agreement which shall
have occurred and be continuing.

63
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
ARTICLE 21
 
LIMITATION ON DAMAGES
 
UNLESS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, THE PARTIES' LIABILITY
FOR DAMAGES IS LIMITED TO DIRECT, ACTUAL DAMAGES ONLY (WHICH INCLUDE ANY AMOUNTS
DETERMINED UNDER ARTICLE 18) AND NEITHER PARTY SHALL BE LIABLE FOR SPECIFIC
PERFORMANCE, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, OR SPECIAL,
CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, IN TORT,
CONTRACT OR OTHERWISE, OF ANY KIND, ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THE PERFORMANCE, THE SUSPENSION OF PERFORMANCE, THE FAILURE TO PERFORM, OR THE
TERMINATION OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT, SUCH LIMITATION SHALL
NOT APPLY WITH RESPECT TO (I) ANY THIRD PARTY CLAIM FOR WHICH INDEMNIFICATION IS
AVAILABLE UNDER THIS AGREEMENT OR (II) ANY BREACH OF ARTICLE 23. EACH PARTY
ACKNOWLEDGES THE DUTY TO MITIGATE DAMAGES HEREUNDER.
ARTICLE 22
 
AUDIT AND INSPECTION
 
During the Term of this Agreement each Party and its duly authorized
representatives, upon reasonable notice and during normal working hours, shall
have access to the accounting records and other documents maintained by the
other Party, or any of the other Party's contractors and agents, which relate to
this Agreement; provided that, neither this Section nor any other provision
hereof shall entitle the Company to have access to any records concerning any
hedges or offsetting transactions or other trading positions or pricing
information that may have been entered into with other parties or utilized in
connection with any transactions contemplated hereby or by any other Transaction
Document. The right to inspect or audit such records shall survive termination
of this Agreement for a period of two (2) years following the Termination Date.
Each Party shall preserve, and shall cause all contractors or agents to
preserve, all of the aforesaid documents for a period of at least two (2) years
from the Termination Date.
 
ARTICLE 23
 
CONFIDENTIALITY
 
23.1    In addition to the Company's confidentiality obligations under the
Transaction Documents, the Parties agree that the specific terms and conditions
of this Agreement, including any list of counterparties, the Transaction
Documents and the drafts of this Agreement exchanged by the Parties and any
information exchanged between the Parties, including calculations of any fees or
other amounts paid by the Company to Aron under this Agreement and all
information received by Aron from the Company relating to the costs of
operation, operating conditions, and other commercial information of the Company
not made available to the public, are confidential and shall not be disclosed to
any third party, except (i) as may be required by court order or Applicable Laws
or as requested by a Governmental Authority, (ii) to

64
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
such Party's or its Affiliates' employees, directors, shareholders, auditors,
consultants, banks, lenders, financial advisors and legal advisors, or (iii) to
such Party' insurance providers, solely for the purpose of procuring insurance
coverage or confirming the extent of existing insurance coverage; provided that,
prior to any disclosure permitted by this clause (iii), such insurance providers
shall have agreed in writing to keep confidential any information or document
subject to this Section 23.1. The confidentiality obligations under this
Agreement shall survive termination of this Agreement for a period of two (2)
years following the Termination Date. The Parties shall be entitled to all
remedies available at law, or in equity, to enforce or seek relief in connection
with the confidentiality obligations contained herein.
 
23.2    In the case of disclosure covered by clause (i) of Section 23.1, to the
extent practicable and in conformance with the relevant court order, Applicable
Law or request, the disclosing Party shall notify the other Party in writing of
any proceeding of which it is aware which may result in disclosure.
 
23.3    Tax Disclosure. Notwithstanding anything herein to the contrary, the
Parties (and their respective employees, representatives or other agents) are
authorized to disclose to any person the U.S. federal and state income tax
treatment and tax structure of the transaction and all materials of any kind
(including tax opinions and other tax analyses) that are provided to the Parties
relating to that treatment and structure, without the Parties imposing any
limitation of any kind. However, any information relating to the tax treatment
and tax structure shall remain confidential (and the foregoing sentence shall
not apply) to the extent necessary to enable any person to comply with
securities laws. For this purpose, “tax structure” is limited to any facts that
may be relevant to that treatment.
 
ARTICLE 24
 
GOVERNING LAW
 
24.1    THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED UNDER THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS CONFLICT OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER STATE.
 
24.2    EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION SITUATED IN
THE CITY OF NEW YORK, (WITHOUT RECOURSE TO ARBITRATION UNLESS BOTH PARTIES AGREE
IN WRITING), AND TO SERVICE OF PROCESS BY CERTIFIED MAIL, DELIVERED TO THE PARTY
AT THE ADDRESS INDICATED IN ARTICLE 26. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION TO PERSONAL
JURISDICTION, WHETHER ON GROUNDS OF VENUE, RESIDENCE OR DOMICILE.
 
24.3    Each Party waives, to the fullest extent permitted by applicable law,
any right it may have to a trial by jury in respect of any proceedings relating
to this agreement.

65
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
 
ARTICLE 25
 
ASSIGNMENT
 
25.1    This Agreement shall inure to the benefit of and be binding upon the
Parties hereto, their respective successors and permitted assigns.
 
25.2    The Company shall not assign this Agreement or its rights or interests
hereunder in whole or in part, or delegate its obligations hereunder in whole or
in part, without the express written consent of Aron. Aron may, without the
Company's consent, assign and delegate all of Aron's rights and obligations
hereunder to (i) any Affiliate of Aron, provided that the obligations of such
Affiliate hereunder are guaranteed by The Goldman Sachs Group, Inc. or (ii) any
non-Affiliate Person that succeeds to all or substantially all of its assets and
business and assumes Aron's obligations hereunder, whether by contract,
operation of law or otherwise, provided that the creditworthiness of such
successor entity is equal or superior to the creditworthiness of Aron
immediately prior to such assignment. Any other assignment by Aron shall require
the Company's consent.
 
25.3    Any attempted assignment in violation of this Article 25 shall be null
and void ab initio and the non-assigning Party shall have the right, without
prejudice to any other rights or remedies it may have hereunder or otherwise, to
terminate this Agreement effective immediately upon notice to the Party
attempting such assignment.
 
ARTICLE 26
 
NOTICES
 
All invoices, notices, requests and other communications given pursuant to this
Agreement shall be in writing and sent by email or nationally recognized
overnight courier. A notice shall be deemed to have been received when
transmitted by email to the other Party's email set forth in Schedule M, or on
the following Business Day if sent by nationally recognized overnight courier to
the other Party's address set forth in Schedule M and to the attention of the
person or department indicated. A Party may change its address or email address
by giving written notice in accordance with this Section, which is effective
upon receipt.
 
ARTICLE 27
 
NO WAIVER, CUMULATIVE REMEDIES
 
27.1    The failure of a Party hereunder to assert a right or enforce an
obligation of the other Party shall not be deemed a waiver of such right or
obligation. The waiver by any Party of a breach of any provision of, or Event of
Default under, this Agreement shall not operate or be construed as a waiver of
any other breach of that provision or as a waiver of any breach of another
provision of, Event of Default under, this Agreement, whether of a like kind or
different nature.

66
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
27.2    Each and every right granted to the Parties under this Agreement or
allowed it by law or equity shall be cumulative and may be exercised from time
to time in accordance with the terms thereof and Applicable Law.
 
ARTICLE 28
 
NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES
 
28.1    This Agreement shall not be construed as creating a partnership,
association or joint venture between the Parties. It is understood that each
Party is an independent contractor with complete charge of its employees and
agents in the performance of its duties hereunder, and nothing herein shall be
construed to make such Party, or any employee or agent of the Company, an agent
or employee of the other Party.
 
28.2    Neither Party shall have the right or authority to negotiate, conclude
or execute any contract or legal document with any third person; to assume,
create, or incur any liability of any kind, express or implied, against or in
the name of the other; or to otherwise act as the representative of the other,
unless expressly authorized in writing by the other.
 
 
ARTICLE 29
 
MISCELLANEOUS
 
29.1    If any Article, Section or provision of this Agreement shall be
determined to be null and void, voidable or invalid by a court of competent
jurisdiction, then for such period that the same is void or invalid, it shall be
deemed to be deleted from this Agreement and the remaining portions of this
Agreement shall remain in full force and effect.
 
29.2    The terms of this Agreement constitute the entire agreement between the
Parties with respect to the matters set forth in this Agreement, and no
representations or warranties shall be implied or provisions added in the
absence of a written agreement to such effect between the Parties. This
Agreement shall not be modified or changed except by written instrument executed
by the Parties' duly authorized representatives.
 
29.3    No promise, representation or inducement has been made by either Party
that is not embodied in this Agreement or the Transaction Documents, and neither
Party shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.
 
29.4    Time is of the essence with respect to all aspects of each Party's
performance of any obligations under this Agreement.
 
29.5    Nothing expressed or implied in this Agreement is intended to create any
rights, obligations or benefits under this Agreement in any person other than
the Parties and their successors and permitted assigns.
 
29.6    All audit rights, payment, confidentiality and indemnification
obligations and obligations under this Agreement shall survive for the time
periods specified herein.

67
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
29.7    This Agreement may be executed by the Parties in separate counterparts
and initially delivered by facsimile transmission or otherwise, with original
signature pages to follow, and all such counterparts shall together constitute
one and the same instrument.
 
29.8    All transactions hereunder are entered into in reliance on the fact that
this Agreement and all such transactions constitute a single, integrated
agreement between the Parties, and the Parties would not have otherwise entered
into any other transactions hereunder.
 
[Remainder of Page Intentionally Left Blank]
 
 

68
NY2-683668
 

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
by its duly authorized representative as of the date first above written.
J. ARON & COMPANY
By:    /s/ Colleen Foster    
Name:    Colleen Foster
Title:    Managing Director
ALON USA, LP
By ALON USA GP, LLC, its General Partner
By:    /s/ Shai Even
Name:    Shai Even
Title:    Senior Vice President and Chief Financial Officer
 
 
 

[Signature Page to Alon USA Supply and Offtake Agreement]
NY2-683668